Exhibit 10.2

 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

December 13, 2013 (revised)

 

Mr.Todd Poste

Vice President

Global Procurement

Hertz Corporation

225 Brae Blvd

Park Ridge, NJ  07054

 

CONFIDENTIAL PROPOSAL
2014/2015 Hertz and Chrysler Group LLC Supply Program

 

This letter is to confirm our agreement for Hertz Corporation to acquire new
2014 and 2015 model year vehicles from Chrysler in calendar years 2013 and 2014
and 2015 under the terms of this two year supply agreement using the Chrysler
Group LLC’s (“Chrysler”) Guaranteed Depreciation (“GDP”) and Long Term Daily
Rental (“LTDR” or “Risk”) programs.

 

This agreement shall remain effective from October 1, 2013, through April 30,
2015.  All orders for vehicles placed under this agreement must be made in
accordance with the agreed upon annual production schedule provided.

 

SPECIAL 4TH QUARTER 2013 [*REDACTED*] PROGRAM:  The following matrix will
summarize and highlight Hertz acquisitions of Chrysler Group LLC product under
the provisions of the 2014 [*REDACTED*] program. These incremental Q4 orders
must be received prior to any incentive remittance. The incremental order listed
below must have a November or December PSP (or no PSP) date attached.

 

[*REDACTED*]

Q4 Incremental Order Volume

Body Model

Incremental
Q4 Order

Drip

2500 Rem (DJ) Reg Cab

[*REDACTED*]

Journey (JC)

 

 

200 (JSC)

 

 

UF

 

 

Charger (LD)

 

 

300 (LX)

 

 

G. Caravan (RTK)

 

 

T&C (RTY)

 

 

Fiat 500 L (BF)

 

 

Wrangler 4 Door

 

 

TOTAL VOLUME

 

 

TOTAL [*REDACTED*] VOL

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Once Q4 volume orders are placed, and scheduled, Chrysler will make a
[*REDACTED*] to Hertz of $[*REDACTED*] by December 31, 2013 (the
“[*REDACTED*]’’).

 

[*REDACTED*]

Q1 and Q2 Order Volume

 

Jan-June

 

Monthly

Body Model

Alloc

Drip

 Depreciation

1500 Ram (DS)

[*REDACTED*]

2500 Ram (DJ)

 

 

 

Journey (JC)

 

 

 

UF

 

 

 

Charger (LD)

 

 

 

300 (LX)

 

 

 

Challenger (LC)

 

 

 

G. Caravan (RTK)

 

 

 

T&C (RTY)

 

 

 

Cherokee

 

 

 

Fiat 500 L (BF)

 

 

 

Fiat 500 (FF)

 

 

 

Patriot (MK74)

 

 

 

Compass (MK49)

 

 

 

G. Cherokee (WK)

 

 

 

Durango (WD)

 

 

 

Dart (PF)

 

 

 

Wrangler 4 Door

 

 

 

ProMaster (VF)

 

 

 

TOTAL VOLUME

 

 

 

TOTAL [*REDACTED*] VOL

 

 

 

TOTAL [*REDACTED*] VOL Q4/Q1/Q2

[*REDACTED*]

 

SPECIAL TERMS AND CONDITIONS:

 

·                 Hertz agrees that this is a two year supply agreement for a
total of [*REDACTED*] vehicles.  By definition, “Year One” is the 2014 contract
period (October 1, 2013 - April 30, 2014) and “Year Two” is the 2015 contract
period (May 1, 2014 - April 30, 2015).

·                 Hertz agrees that by accepting the [*REDACTED*] incentive in
Q4 2013 ([*REDACTED*] dollars) they will order a minimum of [*REDACTED*] in Year
One as identified in the two matrices shown above and a minimum of [*REDACTED*]
units (risk and/or GDP) in Year Two in accordance with the 2015 contract period
GDP minimum mix requirement below.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

·                 Minimum volume ([*REDACTED*] units) must be ordered, built,
shipped and delivered or Hertz shall only be entitled to the DRIP incentive. 
The [*REDACTED*] will accordingly be forfeited by Hertz.  Hertz shall be
obligated to repay, and shall relinquish and release any and all right to, any
and all marketing allowance funds, the “[*REDACTED*]”, or other bonus incentives
pre-paid under this agreement by June, 2015 should the [*REDACTED*] unit
two-year minimum volume not be met while this agreement is in effect.  All
repayment obligations, and any provisions related to enforcement of the
repayment hereunder, shall survive termination or expiration of this Agreement.

·                 The 2015 contract year volume must be ordered as [*REDACTED*]
units in the first half of the contract period (2014 Q3/Q4) and [*REDACTED*]
units in the second half of the 2015 contract period (2015 Q1/Q2).  If Hertz
would like to move a portion of the 2015 model year volume forward (i.e. a
portion of the [*REDACTED*] Q3/Q4 units forward into Q1/Q2 of 2014 or a portion
of the [*REDACTED*] units in Q1/Q2 of 2015 forward into Q3/Q4 of 2014), Chrysler
will agree to work with Hertz provided the mix and volumes can be accommodated.

·                 2015 contract period [*REDACTED*] minimum mix requirement:

 

 

Minimum

2015 Body Model

Mix

 

Requirement

1500 Ram (DS)

[*REDACTED*]

2500 Ram (DJ)

Journey (JC)

UF

Charger (LD)

300 (LX)

Challenger (LC)

G. Caravan (RTK)

T&C (RTY)

Cherokee

Fiat 500 L (BF)

Patriot (MK74)

Compass (MK49)

G. Cherokee (WK)

Durango (WD)

 

·                 All GDP program vehicles ordered and purchased by Hertz under
this Agreement are subject to the 2014 Chrysler Guaranteed Depreciation Program
Rules (GDP Rules), which are incorporated by reference herein.

·                Chrysler authorized auctions will remit all auction proceeds to
Hertz. after vehicle sale.  Chrysler will subsequently remit to Hertz any other
remaining GDP payment owed within two weeks of actual vehicle sale date.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

·                 For purposes of this program, the “In service date is the date
the dealer or drop ship location signs for receipt of the vehicle [*REDACTED*]. 
[*REDACTED*]

o                The Minimum Usage term is [*REDACTED*] days in service.

o                The Maximum Usage term is [*REDACTED*] days in service

o                Hertz will work to an average hold time of [*REDACTED*] days to
[*REDACTED*] days in service

·                 Chrysler will extend all of the GDP terms listed, including
the [*REDACTED*] into Year Two of this agreement.

·                 New vehicle orders can be purchased by way of either the
“Daily Rental Purchase Program” (risk) or the “Guaranteed Depreciation Program”
(repurchase) or a combination of both in accordance with our agreed upon annual
fleet production plan (monthly allocation sheet).

·                 The “New” Chrysler 200 (UF) volume is pending mutually
agreeable terms for 2014 and 2015 model year.  Should (UF) terms cause a
reduction in volume, another model may be substituted to reach the annual
minimum order requirement.  Chrysler will agree to work with Hertz for mix and
volume of this substitution that can be accommodated.

·                 2014 and 2015 Long Term Dairy Rental (LTDR) incentives will be
delivered as an amendment to this agreement.

·                 [*REDACTED*].

·                 In the event of production and/or major supply constraints,
Chrysler may be required to adjust model mix and/or volume with customer
concurrence, which shall not be unreasonably withheld and which shall be
reflected in an amended incentive matrix.

 

Ø           Proper coding of orders.  Orders must Include GDP Program Order Code
[*REDACTED*], your Client Code [*REDACTED*] and your Chrysler Group LLC Fleet
Account Number [*REDACTED*].

Ø           Submission of correctly processed NVDR’s.  All sales must be
reported as a [*REDACTED*] sale with the program code number [*REDACTED*]
provided by Hertz.

Ø           All orders will be processed through Secondary Dealer Code
[*REDACTED*] or another code associated with Ally Financial or another qualified
finance source.

Ø           Failure to provide the relevant codes may result in forfeiture by
Hertz or the applicable incentives.

Ø           The “[*REDACTED*]” incentive will be paid by way of the Chrysler
electronic funds transfer incentive payment system.

Ø           Hertz Licensee’s may purchase “risk” (LTDR) vehicles off of the
“2014/2015” Hertz Agreement” (Note: Licensees are not allowed to purchase GDP
units off of this Hertz corporate agreement)

Ø           All orders should be received 75 days in advance of listed PSP date.

 

We are glad to be able to work with you on this special project, and look
forward to growing our partnership with the Hertz Corporation.

 

Sincerely,

 

 

 

 

 

Agree:

/s/ Todd Poste

 

 

Date

12/20/13

 

Todd Poste, Hertz Corporation

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Agree:

/s/ Frank Dankovich

 

 

Date:

01/3/13

 

Frank Dankovich, Director, Chrysler Fleet Sales

 

 

 

Cc: T. Tullio - Finance

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

Chrysler Group LLC

REMARKETING

 

2014 Model Year Guaranteed Depreciation Program

Used Vehicle Return Process & Rules

 

Table of Contents

 

GUARANTEED DEPRECATION PROGRAM

pg. 3

·

Introduction

 

 

 

SECTION I – DEFINITIONS & PROGRAM DATES

pg. 4

·

Definitions

 

·

Program Dates

 

 

 

SECTION II – PROCESS OVERVIEW

pg. 5

 

 

SECTION III – GETTING STARTED – ACCOUNT SETUP

pg. 6

·

Location Information Form

 

·

Access to the Chrysler Fleet Website

 

·

Inspection Vender Sites

 

 

 

SECTION IV – RETURN PROCESS & PROCEDURES

pgs. 7 - 13

·

Transportation

 

·

Auction Sale Proceeds

 

·

Vehicle Return Requirements

 

·

Titles, Branded Restriction Titles, Registrations

 

·

Damage Deductible Account Sign-off & Auto Sign-off

 

·

Inspections & MY Operations

 

·

Maintenance

 

·

Parts/Tires/Glass/Glass Damage/Aftermarket Parts/Decals

 

·

Chargeable Damage

 

·

Vehicle Damage

 

·

Repairs and Maintenance

 

·

Condition Report

 

·

Vehicle Integrity

 

 

 

SECTION V – NORMAL WEAR AND TEAR

pgs. 14 - 18

·

Damage Types

 

·

Paint & Sheet Metal

 

·

Touch Up

 

·

Bumpers

 

·

Love Bug/Insect Damage

 

·

Wheel Damage

 

·

Convertible Tops

 

·

Black Door Appliqué & Convertible Cover Appliqué

 

·

Body Side Moldings

 

·

Interior Damage

 

 

o

Singes

 

 

o

Burns

 

 

o

Stains

 

 

o

Tears/Cuts

 

·

Roof Damage

 

·

Minivan Stow ‘n Go Damage

 

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION VI - EXHIBITS & FORMS

pg. 19

·

Exhibit A – 2014 Chrysler GDP Rules

 

·

Exhibit B – GDP Vehicle Location Information Form

 

·

Exhibit C – Steps to Apply for Web ID

 

·

Exhibit D – Inspection Companies / Web Sites / Title Center

 

·

Exhibit E – Chrysler Auction & MY Locations Directory

 

·

Exhibit F – Standard Pricing Guide

 

·

Exhibit G – Standard Equipment Guide

 

·

Exhibit H – Tire Replacement Price Sheet

 

·

Exhibit I – Replacement Tire Size and Brand Guide

 

·

Exhibit J – Wheel Damage Photo Descriptions

 

 

 

 

SECTION VII – CHRYSLER REMARKETING TELEPHONE DIRECTORY

pg. 20

 

 

Note:  Chrysler Group LLC reserves the right to make adjustments or
modifications to this Manual via Inspection Operational Bulletins.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

GUARANTEED DEPRECIATION PROGRAM

 

Introduction

Chrysler Group LLC developed the Guaranteed Depreciation Program (“GDP” or
“Program”) to encourage the purchase and use of select Chrysler Group vehicles
in daily rental service by providing registered daily rental and dealer
rent-a-car (DRAC) accounts a guaranteed depreciation rate on GDP vehicles and a
variety of other incentives. To be eligible, vehicles must be returned and sold
through a Chrysler-designated auction and satisfy all of the requirements of the
Program.

 

The purpose of this manual is to provide an explanation of the guidelines and
return requirements for both GDP and DRAC vehicles (DRAC Program Rules subject
to change). The 2014 Chrysler GDP Rules are included below (for convenience, the
Rules and all Exhibits to this manual are also attached in Section V at the end
of this manual).

 

[g243821kq03i001.jpg]

 

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION I – DEFINITIONS & PROGRAM DATES

 

Definitions

For convenience, certain defined terms are used throughout this manual; the
terms and their meanings are as follows:

·                  “Account(s)” refers to registered daily rental and dealer
rent-a-car accounts either singularly as an “Account” or collectively as
“Accounts”.

·                  “Chrysler” refers to Chrysler Group LLC.

·                  “Chrysler Remarketing” refers to the Remarketing Department
of Chrysler Group LLC.

·                  “DRAC” refers to dealer rent-a-car accounts.

·                  “GDP” and the “Program” refer to the Chrysler Group LLC
Guaranteed Depreciation Program.

·                  “MY” refers to Chrysler marshaling yards.

 

Program Dates

Dates and the calculation of time are important factors in the Program. Listed
below are significant dates that pertain to GDP vehicles and other relevant
information regarding those dates:

·                       Major Rental GDP Fleet In-Service Date – The date the
dealer or drop-ship location signs to acknowledge receipt of the vehicle plus
five (5) days. The minimum number of days a GDP vehicle is required to remain
in-service is 180 days. The maximum number of days a major rental GDP vehicle is
allowed to remain in-service is 450 days. Note:  a special program for seasonal
areas allows a GDP vehicle to remain in-service with a major rental for a
minimum of 120 days but the vehicle will still incur 180 days of depreciation.

·                       DRAC GDP Fleet In-Service Date (subject to change, see
DRAC Program Rules) – The date the dealer or drop-ship location signs to
acknowledge receipt of the vehicle plus five (5) days. The minimum number of
days a GDP vehicle is required to remain in-service is 180 days. The maximum
number of days a major rental GDP vehicle is allowed to remain in-service is 450
days. Note:  there is not a special program offered to seasonal areas for DRAC
GDP vehicles.

·                       Marshaling Yard Arrival Date – The date the vehicle is
scanned into the MY.

·                       Out-of-Service Date – The date the MY receives the
vehicle into its inventory if all criteria is met.

·                       Inspection Date – The date the vehicle is inspected by a
Chrysler-appointed inspection vendor at the MY.

·                       Inspection Sign-off Date – The date the Account signs
off on the inspection or the date the inspection is automatically signed off on
behalf of an Account. Each Account will have three (3) business days after the
vehicle has been inspected to review the inspection and determine whether to
withdraw the vehicle or to accept the determination of the inspection vendor and
sign-off. If the vehicle is not signed-off within 3 business days, Chrysler will
have the right to automatically sign-off on behalf of an Account and the vehicle
will be processed with the original inspection charges. Note: Automatic sign-off
does not apply if a vehicle or any of its mechanical or electrical components
are inoperable or if other conditions exist which render the vehicle
Commercially Unacceptable under the Program. If for any reason a vehicle is not
withdrawn or signed off on (by an Account of an inspection vendor on behalf of
an account) within three (3) days, and later signed-off on by an Account or an
inspection vendor on behalf of an Account after the third day, then the sign-off
date will be the out of service date.

·                       In Transit Date – The date the vehicle leaves the MY in
route to the assigned auction.

·                       Auction Arrival Date – The date the Auction receives the
vehicle into its inventory.

·                       Title Date – The date the title is received at SGS Title
Center. Vehicles returned to MYs without a title on file at the title center
will remain unassigned until a title is received. Late title dates will
supersede all sign-off and out of service dates. Titles received at auction are
ineligible, they must be returned to the SGS Title Center.

·                       Sold Date – The date the vehicle is sold.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION III - PROCESS OVERVIEW

 

The process and rules for returning GDP and DRAC vehicles to Chrysler are a
detailed in this manual.  A brief overview of the process is as follows:

 

·                  Throughout the course of the Program, Accounts are required
to provide regular forecasts of anticipated return volumes.  These forecasts are
important so Chrysler Remarketing can adequately plan its remarketing strategy
for the vehicles, the MYs can adequately plan to reserve space to store the
vehicles, and Chrysler’s inspections vendors can arrange adequate staffing to
inspect and process the vehicles.

·                  Once an Account elects to return a vehicle, it must be
returned to a Chrysler MY.

·                  Prior to entering the MY, the vehicle must be marked as
specified in this manual.  Upon entering the MY, the date and time of arrival
should marked on the vehicle.  Marking is essential to allow the vehicle to be
properly identified and to assure the dates and time periods are properly
calculated.

·                  Each MY will be staffed with an inspection vendor selected by
Chrysler.  Promptly after entering the MY, the inspection vendor will enter the
vehicle into inventory and the vehicle will be promptly inspected.

·                  After inspection, a condition report will appear on the
inspection vendor’s website where it will be available for viewing by the
Account.

·                  If the inspection vendor found no chargeable damage items as
specified in this manual and the inspection vendor determined wear and tear to
be less than the deductible specified herein, the inspection will be
automatically accepted.  In this case, no action is required by the Account and
the vehicle will automatically process subject to the remaining conditions of
the Program.

·                  If the inspection found chargeable damage items as specified
in this manual, and/or if the inspection vendor determined wear and tear to be
in excess of the deductible specified herein, the Account will have an
opportunity to (a) withdraw the vehicle to complete the necessary repairs,
(b) accept the determination of the inspection vendor, or (c) do nothing, in
which case the inspection will be automatically accepted after 3 business days
as described in this manual.

·                  As indicated later in this manual, there are certain
circumstances (e.g. missing VIN plate) which will automatically render the
vehicle commercially unacceptable under the Program.

·                  If the inspection vendor’s determination is accepted (either
by the action of the Account or automatically by the Account’s inaction), the
vehicle will process subject to the remaining conditions of the Program.

·                  If the Account withdraws the vehicle to complete the
necessary repairs, the Account will be charged a re-inspection fee when the
vehicle is returned to the MY as detailed in this manual.  An Account may only
withdraw a vehicle three times.  Upon re-inspection, the vehicle will follow the
same process as used upon the vehicle’s initial entry into the MY.

·                  This is a general overview of the return process.  The manual
and the GDP Rules contain a full description of the Program, the return process
and the rules of the process and the Program in general.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION III – GETTING STARTED - ACCOUNT SET UP

 

Location Information Form

All new Accounts are required to establish a location information form
associated with their owner code. The information provided on this form is
important to facilitate communication between the parties on all aspects
involved in the return process. After completing the GDP Vehicle Location
Information Form (Exhibit B), it must be faxed to Chrysler Remarketing at
248-512-9004, and the Account should call to confirm receipt. Vehicle sign-off
is coordinated with the relevant inspection vendor as described below.

 

[g243821kq03i002.jpg]

 

Access to the Chrysler Fleet Website

Once an Account obtains a Chrysler FAN, the Account is eligible to request an
S-ID to gain access to the Chrysler Fleet website. To obtain this ID, complete
the Registration for a Fleet Web ID form (Exhibit C) and fax it to the Chrysler
Fleet Information Center at (800)262-6020.

 

[g243821kq03i003.jpg]

 

Once you have obtained a Chrysler Fleet S-ID, follow these instructions to
obtain access to the Chrysler Remarketing Website. Email your request to Tarik
Green or Mike Maurino (see contact information below). Your request must include
your 5 digit FAN number, S-ID, email address and phone information. Tarik or
Kevin will forward your request to Fleet Administration personnel. Once the
Account has been activated, Fleet Administration will contact you to notify you
that access has been granted to the site. Log on to
http://www.appl.remkt.chrysler.com/remkt/iconLogin to access the Chrysler
Remarketing Website. After you receive access, if you experience any problem,
please contact Fleet Administrator at (248) 512-0691. The website contains basic
tools; however, it is not designed to be used for vehicle sign-off.

 

Mike Maurino

Tarik Green

Manager, Operations, Inspections and Vehicle Distribution

Daily Rental Sales

Chrysler Group LLC Remarketing

Chrysler Group LLC Fleet

Email: mm1526@chrysler.com

Email: tb65@chrysler.com

Phone: 248-512-0649

Phone: 248-512-4619

Cell: 313-729-3850

Cell: 313-212-5157

 

 

Inspection Vendor Sites

Currently, Chrysler uses inspection vendors that have their own websites and
online sign-off processes. To obtain login credentials and instructions on
website usage contact the providers below to request access.

 

Manheim: http://chrysler.inspectionsolution.com

 

AutoVIN/Adesa: http://leasecheck.autovin.com

 

Inviso: http://chrysler.invisoauto.com

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

[g243821kq03i004.jpg]

 

SECTION IV - RETURN PROCESS AND PROCEDURES

 

All vehicles are required to be returned to a Chrysler MY with the exception of
Alaska and Hawaii returns, which require special approval from Chrysler
Remarketing.  A directory of Chrysler MY locations is attached as Exhibit E.

 

[g243821kq03i005.jpg]

 

Transportation

The transportation of a GDP vehicle from the Account location to the MY will be
the responsibility of the purchasing Account. Chrysler will provide properly
registered Accounts with $20 transportation assistance on each eligible GDP or
DRAC vehicle with the following exception: Hawaii and Alaska vehicles will
receive $500 transportation assistance provided the Account contacts Chrysler
Remarketing to receive instructions regarding where to return the vehicle and
the Account returns the vehicle as instructed.

 

Vehicle transportation from the MY to the auction is the responsibility of
Chrysler.

 

Auction Sale Proceeds

Accounts returning vehicles to MY under the GDP will be charged for the auction
administration fees ($95), reconditioning services ($70), and authorized vehicle
repairs performed in accordance with the Chrysler Auction Rate Schedule.  The
above charges will be deducted from sale proceeds collected by the auctions when
GDP vehicles are sold.  These charges will then be fully reimbursed by Chrysler
at the time of GDP payment.  All billable Condition Report (CR) costs, repairs
signed for above the $400 deductible, and items not counted against the
deductible, will be charged to the Account at the time of GDP payment.  Chrysler
settlement to the owner of the vehicle will be paid following the sale at
auction.

 

Vehicle Return Requirements

The following return requirements pertain to all GDP and DRAC vehicles:

 

Owner and Location Code

All GDP vehicles must have the Owner (Fan number, 5 digit code) and location
information clearly displayed on the vehicle at the time of entry into the MY.
DRAC dealers are required to display the dealer code and “DRAC” on the vehicle.
This information is necessary to allow the inspection provider and MY to
properly identify the vehicle. The Account must refrain from using common names.
For example, in lieu of “Avis” the owner code of “08727” must be used and
instead of “DTW Airport”, the code “AAC” must be used.

 

Basic Vehicle Condition

An undamaged and matching dash-mounted VIN plate/label must be clearly visible.
VIN plates not meeting criteria will render the vehicle Commercially
Unacceptable in this program.

·                       Emission labels are required to be in place and legible
on all vehicles returned.

·                       The Account must report any odometer repair/replacement
information.

·                       The exterior must be washed and the interior vacuumed
and free of debris.  Dirty vehicles that prohibit an accurate inspection must be
withdrawn.  Accounts are required to pick up the vehicle and return a clean
vehicle to the MY prior to inspection.

·                       Vehicles must be returned with the same OEM equipment as
ordered.  Missing or incorrect OEM items are chargeable and will not be counted
against the deductible, as described later in this manual.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

·                       Any vehicle equipped with supplemental inflatable
restraints (S.I.R.) including driver, passenger, or side airbags that have been
deployed, missing or otherwise disconnected, must be replaced with the approved
OEM replacement and must meet Chrysler standards.

·                       Vehicles with less than ¼ tank of fuel will be assessed
a $10 charge.  Hawaii vehicles will not be assessed this fee. The account is not
responsible for re-fueling the vehicle.

·                       Coolant must be filled to the required level or the
Account will be charged $10.

·                       Vehicles and all accessories must be in sound mechanical
and electrical operating condition.

·                       If any service warning light is active, the vehicle must
be withdrawn.

·                       All warranty and recall repairs must be completed prior
to turn back.  If warranty repairs are not completed, the vehicle is must be
withdrawn.

·                       Applicable service, warranty recall, and repair records
should be available upon request. If these items are not made available by the
Account, the vehicle could be deemed Commercially Unacceptable in the discretion
of the Inspection provider.

 

Vehicles that have been reported as stolen and subsequently recovered while in
rental usage are considered unacceptable until police and CarFax records are
properly updated by the Account.  Failure to comply could result in vehicle
repurchase from dealer and/or retail customers and all related expenses will be
charged back to the respective Account.

 

Return Forecasts and Limitations

Accounts are required to:

·                       Provide a forecast of vehicles to be returned to both
the MY and the Chrysler Remarketing Distribution Manager on a weekly/monthly
basis.

·                       Retire no more than 25% of the total Account’s purchases
or leases under the Program in any one month.

·                       Make sure that the combined cumulative returns in
October, November, and December do not exceed 15% of their total GDP vehicle
purchases.

·                       Limit vehicle returns to one hundred (100) vehicles per
Account location per day.  Any vehicle returns greater than 100 vehicles must be
communicated and arranged with the MY at least one week in advance.  Any
deviation from this requirement may result in a change of the recorded arrival
date at Chrysler’s discretion.

 

In addition, a $500 penalty will be applied to all Chrysler 200 convertibles
returned to the MY between October 1 and December 31. If convertible returns in
the fourth quarter do not exceed 20% of the total number of convertibles
acquired in a given model year, this penalty will be waived.

 

Titles, Branded/Restricted Titles, Registrations

All titles are to be sent to the SGS Title Center.

 

SGS Automotive Services

9805-L Northcross Center Court

Huntersville, NC  28078

Telephone: (704) 997-1080

FAX:           (704) 997-1090

 

Titles must be received at the SGS Title Center before a vehicle is eligible to
be returned and inspected at a MY.  Vehicles returned to MYs without a title on
file at the title center will be inspected, but will remain unassigned until a
title is received. Late title dates will supersede all sign-off and out of
service dates. Titles received at auction are ineligible, they must be returned
to the SGS Title Center.

 

Any vehicle submitted with a branded title will be classified as “Warranty
Restriction” and will not be eligible to be returned to a MY under the Program. 
It is the Account’s responsibility to resolve any branded title issues prior to
return to the MY.

 

All vehicles must have a valid and current registration at the time of turn in. 
State and local taxes must be paid prior to turn-back.

 

Damage Deductible, Account Sign-off & Auto Sign-off

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

GDP vehicles returned to a designated Chrysler MY are eligible for a $400
deductible.  The damage deductible will offset costs reported on the Inspection
/ Condition Report (CR).  All vehicles received at a MY must be inspected and
given a CR. The CR must be signed off by a representative of the Account within
three (3) business days of inspection unless the damage on the vehicle is less
than the $400 deductible. A CR with less than the $400 deductible does not
require Account sign-off.  If the damage reported on a CR is over $400 and the
Account does not sign off or “withdraw” the vehicle within 3 days, the CR will
be automatically signed off and the transaction will be processed with the
original inspection charges. Note: Automatic sign-off does not apply if a
vehicle or any of its mechanical or electrical components are inoperable or if
other conditions exist which render the vehicle Commercially Unacceptable under
the Program. If for any reason a vehicle is not withdrawn or signed off on (by
an Account of an inspection vendor on behalf of an account) within three
(3) days, and later signed-off on by an Account or an inspection vendor on
behalf of an Account after the third day, then the sign-off date will be the out
of service date.

 

All charges that are not the responsibility of the Account will be reimbursed
through the Fleet Program Administration/DRAC payments.  The completed CR will
provide for labor costs, paint, fee option, gas and damage deductible which will
be applied to the total cost. Vehicles with less than $400 in total CR cost will
be listed as “No Charge”.  Vehicles with over $400 will be charged the amount in
excess of the $400 damage deductible.

 

A Standard Chrysler Parts Pricing Guide (Exhibit F) and a Standard Equipment
Guide (Exhibit G) are listed below.

 

[g243821kq03i006.jpg][g243821kq03i007.jpg]

 

Inspections & MY Operations

·                  Inspections of all GDP vehicles are to be conducted only at
designated Chrysler MYs by the inspection vendor assigned to that specific
location. Attached as Exhibit G is a directory of MY locations and the
inspection vendor currently assigned to each location.

·                  Chrysler will bear the cost of the initial inspection
performed by the inspection vendor, however, if a vehicle is withdrawn, a $50.00
re-inspection fee will be charged to the Account upon return for each additional
inspection performed.

 

Hours of operation at all MY are 8:00 AM – 5:00 PM, Monday through Friday.  Any
exceptions should be requested by the Account and agreed upon by the designated
Chrysler MY.  MYs reserve the right to deny exception requests.  Vehicles
arriving after normal operating hours will be recorded as being received on the
following business day.

 

With the exception of weekends, holidays, extreme weather conditions, or heavy
return volumes, MYs will attempt to perform inspections within 24 hours of the
receipt of the vehicle(s).

 

The following are recognized holidays and MY closure dates:

 

HOLIDAY

2014

2015

New Year’s Day

January 1, 2014

January 1, 2015

Memorial Day

May 26, 2014

May 25, 2015

Fourth of July

July 4, 2014

July 4, 2015

Labor Day

September 1, 2014

September 7, 2015

Thanksgiving

November 27, 2014

November 26, 2015

Christmas

December 23, 2014 – January 2, 2015

December 23, 2015 – January 4, 2016

 

*All MY operations will be closed during the Christmas shutdown period. Vehicles
can be returned during this period, but the vehicles will not be processed until
operations resume at the conclusion of the shutdown period. Accordingly, if any
vehicles are returned during the shutdown period, the MY arrival date will be
the first business day following the shutdown period.

 

Mileage Limitations

·                              Between 0 and 30,000 miles, no charge will be
assessed.

·                              A mileage penalty of thirty (30) cents per mile
will be assessed for every mile in excess of 30,000 miles.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

Maintenance

·                  The use of original equipment and Mopar parts is required for
all parts replaced as a result of maintenance, repair, or components replaced as
a result of collision damage.

·                  Accounts must maintain and provide evidence that the
Scheduled Maintenance items, such as oil and filter changes, have been completed
based upon Manufacturer’s maintenance schedule, or as indicated by the vehicle’s
“Time Service Reminder” system.

·                  Vehicle service records must include date, mileage, and the
individual performing the service maintenance.  Records are to be maintained for
three (3) years.  Any engine or transmission failure due to non-compliance will
be chargeable to the Account.  Accounts must provide the vehicle service records
to the inspection vendor upon request and agree to allow Chrysler to conduct
audits of the vehicle service records.

·                  Vehicles that have not been maintained in accordance with the
owner’s manual, or contain parts that are not original equipment Mopar parts,
will be deemed Commercially Unacceptable and will not be eligible for return
under this Program.

Parts / Tires / Glass / Aftermarket Parts / Decals

 

Parts

·                       Mopar brand of original equipment size and rating must
be in good operating condition with a minimum 36-month warranty.  Any part other
than Mopar is unacceptable.

·                       Batteries and oil filters that are substandard, non-OEM
parts, will be considered damage and chargeable outside the deductible.

 

Tires

·                  Tires must meet original equipment specifications.  Each
vehicle must have five (5) undamaged (when spare tire is full size), matched
tires with at least 4/32s of an inch of tread across all treads of the tire
face.

·                  Tires shall have no exposed belts, any safety-related damage,
or excessive edge wear on the outside edge of the face of the tire.

·                  Only OEM spec tires listed on the Tire Size & Brand Guide
(Exhibit I) are acceptable as replacement tires.  All tires must match. A Tire
Replacement Price Sheet (Exhibit H) and a Replacement Tire Size & Brand Guide
(Exhibit I) are included below.

o                If the tires are mismatched but meet the size and brand
specifications listed in Exhibit I, the Account will be charged to replace any
mismatched tire per Exhibit H.

o                If the tires are mismatched and the vehicle is equipped with
one or more tires that do not meet the size or brand specifications listed in
Exhibit I, the vehicle must be withdrawn and the mismatched tire must be
replaced with tire(s) meeting the size and brand specifications listed in
Exhibit I.

 

[g243821kq05i001.jpg] [g243821kq05i002.jpg]

 

Glass

·                  All auto glass replacements must be Safeguard/Mopar OEM brand
and meet original equipment specifications. Fiat glass is only acceptable with
the following brand and DOT:

o

St. Gobain

DOT 615 and 772

o

AGC

DOT 24

·                  If Safeguard/Mopar glass replacement is unavailable in the
marketplace, the following glass brands are acceptable for Chrysler, Jeep, Dodge
and Ram brands only:  PGW, Pilkington, and Guardian.  These brands should only
be used due to a shortage situation and should not exceed 10% of an Account’s
total glass installations.  The sources indicated below are evidenced by
originating DOT Code as evidenced on the glass trademark as follows.

o

PGW

DOT 18 and 904

o

Pilkington

DOT 15

o

Guardian

DOT 22

DOT numbers not listed above are not acceptable

·                  All glass and installation must meet Federal Motor Vehicle
Safety Standards.

Glass Damage

 

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

·                  Windshields

o                The following damages are not acceptable and will be charged
for replacement:

¡                  Repaired Windshields

¡                  Any windshield with legs

¡                  Any windshield with a bullseye/star chip

¡                  Any windshield that is sandblasted. Sandblasted glass is
defined by a series of chips in a concentrated area as determined in the
discretion of the inspector, using commercially acceptable standards.

¡                  Any windshield with etched glass. Etched glass is defined as
acidic, caustic or abrasive material/item (e.g. wiper or scraper) damages or
cuts away at surface of windshield.

¡                  Any chip greater than 3/16 of an inch

¡                  Five chips greater than 1/8 of an inch

¡                  Two or more chips 1/8 to 3/16 of an inch in the driver’s side
wiper area

o                The following damages are acceptable and are non-chargeable:

¡                  Any pinpoint chip less than an 1/8 of an inch

 

Aftermarket Equipment

·                  Aftermarket parts or accessories (i.e. navigational systems,
security systems, pick-up truck bed liners, running boards, etc.) installed by
the Account must have Chrysler Remarketing approval prior to installation. 
Drilling, electrical modifications, etc., without prior approval will render the
vehicle Commercially Unacceptable.

·                  Account installed security devices on the steering column
must be color coordinated with the interior.  If removed, the Account is
responsible for all repairs necessary to return the vehicle back to its original
condition.

·                  Vehicles equipped with any aftermarket ignition lock devices
will be Commercially Unacceptable and removed from the Program.

 

Decals

·                  All internal and external decals must be removed from the
vehicle prior to turn in.

·                  A $35 decal removal fee will be charged if all exterior
nameplates, stickers, and Account identification are not removed from the
vehicle. This will not be charged against the deductible. However, if you
attempt to remove the decal and damage occurs it will be charged against the
deductible.

 

Chargeable Damage

Vehicle inspection will determine unrepaired chargeable damage (other than
normal wear and tear) and parts and accessories requiring replacement.  A charge
will be made for any unsatisfactory repairs or unacceptable parts.  Previous
repair orders must be accessible and furnished upon request by Chrysler or the
inspection vendor.

 

Charges for parts will be at the retail price, less 18%, as listed in the
current Mitchell Manual, unless the parts are listed on the Chrysler
Standardized Parts Guide (Exhibit F).  The actual prices listed are to be used
on the CR without adjustment.

 

Paint hours will be taken from the current Mitchell standard paint guide.

 

Vehicle Damage

·                       Hidden damage due to poor previous repair(s), discovered
after the CR has been signed off, will be subject to Account chargeback at
actual auction repair costs or the vehicle will be rejected as Commercially
Unacceptable.

·                       Any hidden damage and its corresponding repair cost will
be subject to a review by the Account upon notification by Chrysler or the
auction.

·                       Vehicles with hidden damage, or out-of-warranty
conditions not identified until after the unit is sold at auction, will be
repurchased by the auction and will be removed from the Program.  Upon
notification by a Chrysler representative, the Account will be charged back for
all repurchase costs.  If the Account does not remit payment on a timely basis
(30 days) the Fleet Program administrator reserves the right to deduct the
amount from the next GDP payment.

·                       Repair orders for previous work performed will be
requested if the dollar amount disclosed appears too high or too low based on
the visual inspection or the disclosed damage area/repair amount appear
significantly out-of-line.

·                       No portion of the unibody construction of a vehicle can
be fully or partially replaced or repaired. These panels include but are not
limited to the roof panel, roof panel support rails, floor panels, cowl
subassembly, A, B, & C

 

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

pillars, frame, rear-most framework, or any other part of the unibody.  Vehicles
with these conditions will be rejected as Commercially Unacceptable.

·                       Transportation damage prior to a vehicles return to a MY
is the responsibility of the Account.

·                       No vehicle shall have fire or water damage.  Minor fire
damage repaired under Chrysler warranty is acceptable.

·                       Any missing parts or damage (with the exception of
hidden damage), incurred after inspection signoff at a MY is the responsibility
of Chrysler.

 

 

 

Repairs and Maintenance

Repaired damage or replacement of the components listed below will be
acceptable, only if the inspection vendor is advised of repair and provided a
copy of the repair order(s) at the time of turn in at the MY.

·                       Radiator core support, including the upper and lower tie
bars, center support, or side baffles.

·                       Frame Rail Extensions (Ears) – on frame vehicles, that
area at the end of the frame rail to which the bumper, reinforcement, or
isolators attach.

·                       Engine cradle – replace only, NO REPAIR.

·                       Rear Body Panel

 

Chrysler reserves the right to reject vehicles for non-disclosure of repairs at
any time up to and including the retail sale of the vehicle.

 

Paintless Dent Repair (PDR) prior to vehicle return is acceptable. Drilling of
holes into structural components in order to gain access is unacceptable. 
Drilling holes into the hood, deck lid, roof, and doors will deem the vehicle
Commercially Unacceptable.

 

PDR is acceptable on roofs only if the adhesive is not broken between the inner
roof and the roof rib structure.  It may be necessary for the inspection company
to remove the headliner to inspect for structural damage.  The cost of this
removal and installation is the responsibility of the Account.

With the exception of skim coat (maximum 40 mils), body filler repairs are not
acceptable on the roofs of vehicles.

 

Vehicles may not have total prior damage, plus current CR repairs over the
following limits:

·                       $2,200 on, Fiat 500, Dodge Dart, Jeep Compass and Jeep
Patriot

·                       $2,700 on Dodge Avenger, Chrysler 200 Sedan, Chrysler
200 Convertible, Fiat 500L

·                       $3,200 on Dodge Journey, Chrysler 300, Dodge Charger,
Dodge Challenger, Dodge Grand Caravan, Chrysler Town & Country, Jeep Wrangler,
and Jeep Cherokee

·                       $3,700 on Ram Trucks, Jeep Grand Cherokee, and Dodge
Durango

 

Prior repairs are based on current auction labor rates, including parts, except
airbags, windshields, and tires and wheels (excluding paint materials).  The
$400 deductible will not be applied against the repair total.

 

With the exception of windshield replacement, flat tire repair, and jump
starting a battery, no other on lot repairs will be allowed.  Vehicles requiring
any other Account-made repairs, including bodywork and PDR must be completed
prior to return.

 

Previous repairs are to be identified and the repair order(s) must be made
available at the time of inspection if requested by the inspection vendor. The
inspection vendor will have the right to request repair orders to ensure repair
damage does not exceed previous repair maximums.  The Account has three
(3) business days from inspection to provide a repair order.  If a repair order
is not received the vehicle will be placed in a “Withdrawn” or the vehicle may
be classified as Commercially Unacceptable if the damage exceeds the maximum GDP
limits.

 

Repair estimates are not acceptable.

 

See Normal Wear and Tear for more information on sheet metal and paint repairs.

 

Condition Reports

 

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

The inspection will determine the vehicle condition.  The vehicle condition will
fall into one of the following categories:

·                  Acceptable –A vehicle is deemed “Acceptable” if after
inspection it is determined all repairs, replacements, etc., have been noted and
all other criteria have been met.  An acceptable vehicle is ready for delivery
to auction for sale.

·                  Withdrawn – A vehicle is “withdrawn” if it is removed from
the MY by the Account. The Account must determine if a vehicle is to be
“Withdrawn” for repairs. Examples are as follows:

o                Vehicles which have a repaired or replaced odometer without a
Federal Odometer Statement and/or missing odometer change sticker

o                Vehicles with missing or mismatched seats

o                Vehicles with sub-standard repair, or those requiring
substantial amounts of rework, will be withdrawn.

o                Vehicles inspected for a third time and not determined to be
acceptable will be deemed Commercially Unacceptable.

o                The Account will be responsible to repair or replace tires that
will not hold air.

·                  Vehicles in this category will have to be re-inspected after
conditions have been corrected and will receive a new MY arrival date. A $50.00
re-inspection fee will be applied upon return.

·                  Fee Option – The Account may return a vehicle and pay a fee
option of $100 per vehicle for acceptable vehicles having $500 or more of
repair, paint and refinish damage (excluding parts) listed on the CR.  This is
in addition to any charges for repairs and this option is not refundable.

·                  Commercially Unacceptable – Vehicles will be deemed
Commercially Unacceptable if they have water damage or fire damage (excluding
minor warranty repair), missing, altered, or incorrect VIN plate, roof structure
damage, aftermarket ignition lock device, evidence of odometer tampering, have a
restricted warranty by Chrysler, or do not conform to the Manufacturer’s
maintenance schedule.

o                Also Commercially  Unacceptable are those vehicles which have a
damaged frame/unibody (repaired or unrepaired), except core support, front frame
rail extensions or rear body panel, damage to welded panels, or any major
structural damage or vehicle damage that compromises the integrity of the
vehicle.  Frame/Unibody damage is defined as damage which affects the structural
integrity of the vehicle, where the original shape of the body/frame member is
altered due to a collision or improper repair.

o                Any vehicle that is determined by the inspection vendor to be
Commercially Unacceptable will not be sent to the auction and the Account will
be notified to pick up the vehicle.  The vehicle must be removed from the MY
within ten (10) business days from the inspection.  The inspection vendor will
provide a reason for classification in the comments section of the CR. Once a
vehicle is determined as Commercially Unacceptable it is no longer eligible
under the Chrysler GDP.

 

Chrysler reserves the right to resolve any questions or disputes arising under
the Program in its sole discretion; and, in making application under the
Program, participants agree to accept Chrysler’s decision, which shall be final.

 

Vehicle Integrity

Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for rejecting the vehicle as Commercially Unacceptable.  Minor damage
that has not been repaired (i.e., small dents, scrapes, or scratches) which does
not compromise the structural integrity of the vehicle, is acceptable on the
following components:

·                       Floor panel / Truck floor

·                       Mid-rail assembly

·                       Outer rocker panels / Pinch welds

·                       Frame rails / Rail extensions

·                       Sub-frame assemblies (engine cradles)

·                       Spare tire well

 

Minor repairs to the outer rocker panel, up to a maximum of four (4) repair
hours, will be acceptable.  Vehicles with such repairs exceeding four (4) repair
hours will be Commercially Unacceptable.

 

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION V - NORMAL WEAR AND TEAR

 

Listed below are normal wear and tear terms and conditions that are acceptable
on turn-in vehicles.  All damage beyond normal wear and tear conditions
described below will be charged back to the Account.

 

Damage Types

·                       Abrasion – A scratched or worn area of the finish
(either paint, clear coat, or chrome) that does not penetrate through the finish
into the base material of the part or panel.

·                       Chip – A chip is a confined area where material has been
removed from the finish or base material.

·                       Dent – A depression of any size in the panel material
(whether metal, composite, or other) with or without paint damage.

·                       Palm Dent – Small, shallow dents generally in an area
associated with a door or tailgate handle.

·                       Ding – Most commonly defined as a small dent, one inch
or less in diameter, with or without paint damage.

·                       Gouge – An area where the damage has penetrated the
finish and scooped out, or removed, a portion of the base material of the paint
or panel.

·                       Scratch – A thin, shallow cut in a surface that may or
may not penetrate the finish and leave an impression in the base material of the
part or panel.

·                       Scuff – A worn or rough spot that is deep enough to
disturb the base material of the part or panel but does not remove any base
material.

·                       R & I – Remove and Install – Repairs in which the
original damaged part/panel can be removed from the vehicle, repaired, and then
reinstalled on the vehicle.

·                       R & R – Remove and Replace – Repairs in which the
original damaged part/panel cannot be repaired.  The part/panel is removed and
replaced with a new part/panel.

·                       PDR – Paintless Dent Removal. The PDR process is
utilized to repair various sizes of dings and dents along with minor creases,
shallow palm prints, and profusions.

 

Paint and Sheet Metal

The following conditions are acceptable with regard to sheet metal and paint:

·                       A maximum number of two (2) dents per panel (without
paint damage) are allowed; each must qualify for PDR and be no larger than 1
inch in diameter.

·                       If a panel has one (1) dent (with paint damage) not
larger than 1 inch, then that damage should be a no-charge.

·                       If a panel has two (2) or more dents that can be
repaired by PDR and one (1) of the dents has broken paint, only through the base
coat and not through the primer, a charge of $55 for PDR and .5 hr., or $17.50,
for touch-up should be charged on that panel.

·                       A dent is acceptable on a body line as long as the
damage is no larger than 1 inch in diameter and is in an area shown in the PDR
book as PDR accessible.  Damage to the body line must not be a sharp crease.  If
the damage on the body line is in an area that is not accessible, and falls
within the guidelines of chargeable damage due to the size or number of dents
then the appropriate body and paint times will be charged.

·                       Any exterior panels with chips up to three (3) per panel
are acceptable.

·                       Scratch damage to the clear coat that does not penetrate
the color coat and can be removed in the reconditioning process, is acceptable.

·                       Chips to the door edge that do not reach the flat
surface are acceptable.

 

Chips and scratches that exceed the guidelines outlined above will be changed
for panel refinish when appropriate.

 

Hail Damage

Hail Damage will be evaluated by the following criteria:

 

Severity

Criteria

Charge

Light Hail Damage

< 5 dents per panel, each dent <0.5” in diameter, on < 2 panels

 

PDR ($55/panel) – Repairable and will not require announcement

Severe Hail Damage

> 5 dents per panel, any dents > 0.5” in diameter, on > 2 panels

Commercially Unacceptable – Even if repairable, it must be announced

 

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

Chrysler Auction Specialist/Regional Manager maintains final say on the severity
of the hail damage.

Vehicles with bumper damage confined to either the right, center, or left of the
bumper may qualify for a partial repair.  A partial repair can only be
considered when there is damage confined to one of the “1/3 bumper” sections.

 

Any damage to the convertible hard top requiring paint repairs will require all
three (3) sections of the top to be painted to ensure color match.

 

If the damage on the body panel is within two (2) inches of the door handle,
body side molding, or the window belt molding, then the appropriate R&I and/or
R&R time from the Mitchell manual will be charged.

 

If there are questions that the Account and the inspection vendor cannot
resolve, they may request a Dent Wizard or Dent Demon technician to arbitrate.

 

Wet Sanding Time

·                       In certain instances, wet sanding time will be charged
at Chrysler auction labor rates to remove or reduce some scratches.

·                       If more than four (4) panels are charged on a vehicle to
Wet Sand and Buff, then a maximum of $100.00 will be charged on that vehicle to
cover all panels.

 

Touch-Up

Touch-up charges are 0.5 labor hours, or $17.50 per panel.  Touch-up will be
used for any heavy scratch (not through the primer) damage measuring less than
two (2) inches.

 

Bumpers

 

Bumper Cover Inspection Guidelines

Damage on the lower section of the bumper cover will be charged.  In addition,
tears, rips, and holes in the underside of a bumper cover will be charged.

 

Bumper Paint Charge

Bumpers will be divided into three equal sections.  If the damage is in one
section only, a partial bumper charge applies.  The partial bumper paint charge
is $95 for painted and $150 for textured bumpers.

 

The term “base coat”, refers to the paint on the bumper fascia which, if intact,
would not require any repair.  This guideline refers to the paint being removed
or scraped off, but with no damage to the material that makes up the fascia. 
Minor scratches in the base material that will be corrected during normal paint
prep will not be charged for repair time.  This would include minor sanding to
feather the edges that would make the bumper material suitable for color coat.
Any deep scratches or gouges require a repair time charge.

 

A full bumper charge applies when damage is in more than one area.  If the
bumper has a tear, rip, hole, or is deformed, (of any severity) a full bumper
paint charge applies.

 

Front and Rear Bumpers

·                       Bumper damage of heavy scratch, with a severity of 4
inches or less, is acceptable.

·                       Bumper damage of multiple heavy scratches with a
quantity of two or less, that penetrate the color coat, (exposing the back
bumper material, but not penetrating the back base material) and that would
require filler, are acceptable.

·                       Bumper damage of chipped, or multiple chips with a
quantity of 2 or less, is acceptable.

·                       Three screw and license plate indentations are
acceptable as long as they do not penetrate the base coat.

·                       Cracked, gouged or broken bumpers, regardless of
location, will be chargeable as a repair or replacement.

·                       Minor indentations in the rear bumper cover, directly
below the trunk opening, without paint damage, are acceptable and should be
non-chargeable.

·                       Crack(s) in the bumper not exceeding a total combined
length of four (4) inches; or a puncture, not exceeding one inch; or a maximum
of two dents, individually not exceeding two (2) inches in diameter and confined
to 1/3 of the bumper area as described above; will be charged a repair fee of
$125.00 for painted bumpers or $175.00 for textured bumpers.

 

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

·                       Bumpers that are both painted and textured will be
treated as separate chargeable bumpers and charged the full repair amount for
each panel if the damage follows the above guidelines.

·                       A maximum of two (2) dents are allowed that are
individually no larger than one (1) inch in diameter and do not damage the paint
or chrome on metal bumpers, otherwise a bumper replacement will be charged.

·                       Any bumper damage that removes any of the chrome plating
will be charged for a bumper replacement.

 

If the front bumper cover has gouges, or the cover is deformed within two
(2) inches of the front grille, then the appropriate Remove and Install time
will be charged for the grille.

 

Bumpers with fog lamps will only be charged for Remove and Install if necessary.

 

Love Bug/Insect Damage

Paint damage to bumpers, hoods, or other panels caused by love bugs or other
insects will be subject to the paint repair times published in the current
Mitchell standard paint guide.

·                       No-charge Bug Damage (to be noted as “Light Bug Damage”
on the CR and N/C) if:

o                Bug Damage (which will come out with normal reconditioning or a
wet sand and is deemed “Acceptable”)

 

·                       Chargeable Bug Damage

o                Moderate Bug Damage (fender, hood, roof, deck lid, bumper). 
The maximum amount charged will be limited to wet sand and buff for each panel
of damage.

o                Severe Bug Damage (which will require a refinish or other
repair in excess of normal conditioning or a wet sand to repair and is subject
to Mitchell’s paint times).

 

Wheels

 

Wheel damage will be evaluated by the following criteria:

 

Severity

Criteria

Charge

Normal Wear and Tear

Light scratches or scuffs to the surface which do not penetrate the base
material or which penetrate the base material provided they are limited to the
outer 1” of the wheel and do not exceed 1/3 of the wheel in circumference.

No Charge

Excessive Wear and Tear

Multiple scratches, scuffs or gouges or a significant singular scratch, scuff or
gouge that penetrate(s) the base material or deface(s) the surface of the wheel

$100.00 Wheel Repair, against deductible

Damaged, Needs Replacement

Bent, cracked, dented, or material missing from the wheel or damage to chrome,
chrome clad or polished wheels which cannot be repaired

See Exhibit F for Replacement Pricing

 

[g243821kq05i003.jpg]

Convertible Tops

The following conditions are acceptable with regard to convertible tops:

·                       Stains that can be removed by normal reconditioning.

·                       Abrasions that are not visually offensive.

 

Top structure must be operational and not damaged.

 

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

Black Door Appliqué and Convertible Quarter Appliqué

·                       A maximum number of one (1) dent per appliqué. The dent
may be no larger than 1-inch in diameter and show no signs of broken paint.

·                       If the damage is outside these guidelines, replacement
costs and labor will be charged.

 

Body Side Moldings

·                       Body side moldings having a gouge up to 1 inch are
acceptable.

·                       If the molding has the damage of a gouge greater than 1
inch, the charge will be for replacement.

·                       A charge of touch-up (which is .5 hr. or $17.50) should
be charged if the damage is between 1-4 inches.

·                       Body side moldings must be charged Remove and Replace.

 

Interior Damage

Singes:

Location

Size

Charge

Cloth seats/soft trim

< 1inch

> 1 inch

No charge

$125.00 per panel

Leather seats/hard trim

< 1inch

> 1 inch

No charge

$125.00 per panel

Carpets

< ½ inch

> ½ inch

No charge

Panel Replacement

 

Burns:

Location

Size

Charge

Cloth seats/soft trim

< ½ inch-one

> ½ inch or multiple

$45.00

$125.00 per panel

Leather seats/hard trim

< ½ inch-one

> ½ inch or multiple

$45.00

$125.00 per panel

Carpets

< ½ inch

> ½ inch

No charge

$125.00 per panel

 

Stains:

 

Location

Size

Charge

Cloth seats/soft trim

Removed during normal reconditioning

 

Any bleaching or dying required

 

Damaged or missing fabric

 

No charge

 

$55.00 per section

 

Section replacement

Leather seats/hard trim

 

 

Leather seats/hard trim

Removed during normal reconditioning

 

Any bleaching or dying required

 

Damaged or missing fabric

 

No charge

 

$55.00 per section

 

Section replacement

Carpets

Removed during normal reconditioning

 

Any bleaching or dying required

 

Damaged or missing fabric

 

No charge

 

$55.00 per section

 

Section replacement

 

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

Tears/Cuts:

Location

Size

Charge

Cloth seats/soft trim

< ½ inch-one

> ½ inch or multiple

No charge

$85.00 per panel

Leather seats/hard trim

< ½ inch-one

> ½ inch or multiple

No charge

$85.00 per panel

Carpets

< ½ inch

> ½ inch or multiple

No charge

$85.00 per panel

 

Roof Damage (excluding hail damage)

Dent Wizard or Dent Demon can be utilized for estimates for cost of
non-conventional repair on any dents as applicable.

 

Any repairs in excess of 8 hours may cause the vehicle to be Commercially
Unacceptable based on the final determination by Dent Wizard or Dent Demon.

 

The above charges are for dent repair only and do not include repair times.

 

Minivan Stow ‘n Go Damage

Damage to the undercarriage/storage container (Stow & Go) will be charged for
full replacement parts, repair and installation per Mitchell’s pricing.

 

The rental account can choose to accept charges or withdraw, repair and return
the vehicle.

 

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION VI – EXHIBITS & FORMS

 

2014 Chrysler GDP Rules

GDP Location Information Form

Steps to Apply for Web ID

[g243821kq05i004.jpg]

[g243821kq05i005.jpg]

[g243821kq05i006.jpg]

 

Titles/Inspection Co./Trans

Auction & MY Location Directory

Standard Parts Pricing Guide

[g243821kq05i007.jpg]

[g243821kq05i008.jpg]

[g243821kq05i009.jpg]

 

Standard Equipment Guide

Tire Replacement Price Sheet

Replacement Tire Size & Brand Guide

[g243821kq05i010.jpg]

[g243821kq05i011.jpg]

[g243821kq05i012.jpg]

 

 

Wheel Damage Photo Descriptions

 

[g243821kq05i013.jpg]

 

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

GDP Manual  

  2014

 

 

SECTION VII – CHRYSLER REMARKETING TELEPHONE DIRECTORY

 

 

 

Daily Rental Sales – Caroline Costello

248-512-6219

Tarik Green

248-512-4619

 

 

Dealer Rent-A-Car (DRAC) – Tarik Green

248-512-4619

 

 

 

Auction Gener

al Questions

1-888-AT-AUCTION

 

 

SGS Title Center

704-997-1080

 

 

 Guaranteed Depreciation Program and Dealer Rent A Car Program Questions

1-800-999-FLEET

 

 

 Head of Remarketing– Mark Nagel

248-512-1688

 

 

 Manager, Operations, Inspections and Vehicle Distribution – Mike Maurino

248-512-0649

 

 

 Remarketing Logistics and Operations – Jill Fritsche

248-512-0691

 

 

Chrysler Fleet Remarketing Regional Managers

 

Great Lakes Regional / Remarketing Channels/Syracuse/Detroit – Kevin
Vandenbussche

248-512-3916

East Regional Manager – Carlis Andrews

678-641-0169

West Regional Manager – Diane Alderton

253-651-4935

Central Regional Manager – Bud Place

248-613-9220

 

 

Fleet Program Administration / Finance – Diana Tabak

248-512-3440

Heather Olson

248-512-3903

GDP Payments

 

DRAC Payments

 

Interest Assistance

 

Auction Assistance Allowance

 

Transportation Allowance

 

 

 

Used Vehicle Pricing / Auction – Mike Maurino

248-512-4257

 

 

Fleet Finance / Auctions – Jed Shilling

248-512--0970

Auction Reimbursement

 

Sales Files

 

 

 

Chrysler Group LLC Approved Auctions /

 

Marshaling Yards / Transportation Companies

See included Telephone Directories

 

 

National Fleet Service /Regional manager (SWBC) – Bruce Shirey

512-964-3452

 

 

Warranty and Customer Support Manager – Todd McCall

248-512-2863

 

 

Chrysler Fleet Information Center

FAX # 800-262-6020

 

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

May 17, 2013

 

PROGRAM ORDER CODE - 3SM

 

NVDR PROGRAM ORDER CODE - 37AER

 

GENERAL PROGRAM STATEMENT

 

This Program is intended to encourage the purchase and use of select Chrysler
Group LLC vehicles in Daily Rental Service, by providing Registered Daily Rental
Accounts a guaranteed depreciation rate on the program vehicle fleet and a
variety of other assistance incentives. To be eligible, vehicles must be
returned to and sold through a Chrysler designated auction.

 

DAILY RENTAL SERVICE

 

Daily Rental Service is defined as the rental of a car or truck on an hourly,
daily, weekly, or monthly basis (excluding normal taxi cab usage) with no one
vehicle (or combination of vehicles) rental to exceed three (3) months with any
one renter.

 

ELIGIBLE ACCOUNTS

 

. Registered Daily Rental Accounts who meet eligibility requirements and
purchase vehicles for use within the purchaser’s business entity or for lease to
licensees or sub-licensees within the lessor’s singular system.

. Chrysler Dealers who meet eligibility requirements and purchase vehicles for
use by their own respective daily rental operations.

. Chrysler Dealers who meet eligibility requirements and purchase eligible
vehicles for lease (or sell with predetermined buy-back agreements) to one or
more Registered Daily Rental Accounts.

 

MINIMUM PURCHASE

 

To qualify for this program, the eligible account must purchase a minimum of two
hundred (200) 2014 model year Chrysler, Dodge, Jeep and/or Fiat vehicles.

 

ORDER PLACEMENT

 

All 2014 model year Fleet orders must be submitted a minimum of 75 days prior to
the desired shipment date. Preferred shipment periods (PSP) may be used to plan
future production. The PSP date targets the time frame for vehicle shipment from
the respective assembly plant. For example, using a 04/01 PSP indicates a desire
to have the vehicle shipped the first week of April. Chrysler attempts to honor
PSP dates; however, this does not guarantee that a vehicle will be shipped
within the requested time frame. All program vehicles must be ordered with the
Program Code “3SM” to be eligible for this Program. Changes in Program
designation and qualification will not be made after the vehicle is shipped.
Each order must include the Registered Daily Rental Account’s five digit Fleet
Account Number, and their three-digit Client Code (4 code). Chrysler Dealers
qualifying under this Program must use their Fleet Account Number.

 

ORDER REQUIREMENTS

 

- A minimum of 70% of all 2014 model year orders must be invoiced by March 31,
2014. - GDP units require Minimum Equipment.

 

- Additional equipment may also be ordered with the prior approval of Fleet
Operations and included in the capitalized cost of the vehicle.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

- Additional equipment/colors may be added or changed by Fleet Distribution
based upon equipment availability and plant build-out requirements. This
equipment will be included in the vehicle capitalized cost.

 

- Program vehicles returned to Chrysler designated locations must be ordered
according to the color mix requirements.

 

- Units must be ordered from the factory. Out of stock sales are ineligible for
this program. - Vehicles must be sold at Chrysler closed auction to be eligible
for GDP protection.

 

NOTE: A special four (4) month program for seasonal areas will be allowed, but
will incur six (6) months of depreciation.

 

SALES REPORTING

 

All GDP vehicle sales must be reported correctly through the Chrysler New
Vehicle Delivery Report (NVDR) system with the Program Number 37AER coded in the
program declaration section to be eligible for GDP incentive payments. The Daily
Rental Account must use its five digit Chrysler Fleet Account Number in order to
receive payments under this Program. All Daily Rental vehicles must be reported
as Type Sale 7 – Rental.

 

IN-SERVICE REQUIREMENTS, MINIMUM/MAXIMUM USAGE TERMS

 

- For the purpose of this Program only, the “In-Service” date is the date the
Dealer or drop ship location signs for receipt of the vehicle plus five (5) days
(KZX + 5-days).

 

- The Minimum Usage Term is 180 days.

 

- The Maximum Usage Term is 450 days.

 

MAINTENANCE, REPAIR and COLLISION DAMAGE REQUIREMENTS

 

Maintenance, must be performed as directed in the maintenance section of the
Owner’s Manual. Repair and Collision Damage should be performed in accordance
with the Chrysler Group LLC Remarketing GDP Used Vehicle Return Process Manual.
Accounts must maintain and provide evidence, upon request, that the Scheduled
Maintenance items such as oil and filter changes have been completed based upon
manufacturer’s maintenance schedule or as indicated by the vehicle’s “Timed
Service Reminder” system. Vehicles that have not been maintained in accordance
with the Owner’s Manual will be deemed commercially unacceptable and will not be
eligible for return under this program.

 

OUT-OF-SERVICE AND VEHICLE RETURN REQUIREMENTS

 

Program vehicles must be returned to designated Chrysler approved return centers
(auctions) or marshalling center to qualify for eligible allowances and GDP
payments. Following Inspection and completion of a Condition Report, vehicles
are ineligible for a Non Return Allowance (NRA).

Only 15% of a customer’s vehicles can be returned in the 4th Quarter of the
calendar year.

 

If greater than 15% of a customer’s vehicles are returned in the 4th Quarter of
the calendar year then each vehicle over the volume limit will incur a penalty
of $40 per month for every month the vehicle has been in- service, per the
following example:

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

Vehicles ordered = 1,000 units

15% of total vehicles ordered = 150

 

Vehicles returned in 4th Quarter = 200

Vehicles over the 15% limit = 50

Vehicle in-Service time = 6 months

 

$40 X 6-months X 50 vehicles = $12,000

 

MILEAGE LIMITATIONS

 

- Between 0 and 30,000 miles, no charge will be assessed.

- A mileage penalty of thirty (30) cents per mile will be assessed for every
mile in excess of 30,000 miles.

 

RELATIONSHIP TO OTHER PROGRAMS

 

Vehicles ordered under this 2014 Chrysler Group LLC Guaranteed Depreciation
Program are ineligible for all other 2014 model year Fleet programs.

 

GUARANTEED DEPRECIATION - ELIGIBLE MODELS AND RATES

 

Subject to net fleet calculations, Chrysler guarantees that all eligible models
qualifying under the provisions of this Program will not depreciate more than
the rates indicated below on an accumulated gain/loss basis versus actual
auction prices.

 

IN-SERVICE RETENTION INCENTIVE

 

Vehicles retained In-Service for 271 or more days will be provided a reduction
of $2.50 per day in the Guaranteed Depreciation Daily Rate (or approximately $75
per month) listed below. This reduction is retroactive to the 241st day after
the In-Service date. Vehicles must be sold at Chrysler closed auction to receive
the In-Service Retention Bonus.

 

TRANSPORTATION ALLOWANCE

 

Transportation Allowance will be set at a flat rate of $20 per vehicle with the
following exception: Hawaii and Alaska vehicles will be handled through a
separate program ($500 per vehicle and customer must contact Chrysler Group LLC
Remarketing to determine Auction location for turn-in).

 

AUCTION ASSISTANCE

 

Auction Assistance ($165 per vehicle) will be deducted from the Auction proceeds
at time of sale and then reimbursed to customer when the Net Guarantee Payment
is made.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

In-Service Requirement: Minimum 180 days / Maximum 450 days

 

2014 MY Vehicle

Monthly Rate

Daily Rate

Compass

$390

$12.82

Patriot

$390

$12.82

Avenger

$400

$13.15

200

$400

$13.15

200 Convertible

$400

$13.15

Charger (excluding Police)

$415

$13.64

300 (All Models)

$415

$13.64

Challenger (All Models)

$450

$14.79

Journey

$375

$12.33

Dart

$370

$12.16

Grand Cherokee (excluding SRT)

$450

$14.79

Durango (excluding Special Service)

$450

$14.79

Ram 1500 *

$450

$14.79

Fiat 500 (All Models)

$295

$9.70

Grand Caravan (excluding Caravan C/V)

$430

$14.14

Town & Country

$420

$13.80

Cherokee

$420

$13.80

ProMaster

$450

$14.79

Wrangler

$450

$14.79

 

* Ram 1500 models DS1H41 and DS6H41 only. Ram 2500 / 3500 / 4500 / 5500 are
ineligible for the 2014 MY GDP program.

 

INELIGIBLE VEHICLES

 

Any vehicle described below shall be an ineligible vehicle under this Program
and no payment shall be made for such a vehicle.

 

1.         Vehicles sold or leased to tax exempt and/or state, local, or federal
government agencies.

2.         Vehicles sold or leased to public utilities or taxicab companies.
Special exception: 2014 Model Year Chrysler 300 vehicles used in livery service
will be eligible under the Guaranteed Depreciation program.

3.         Units receiving allowances under any Fleet Purchase Program.

4.         Dealer Rent-a-Car (DRAC) vehicles.

5.         Dealer vehicles used as demonstrators, service replacement cars,
employee cars, promotional vehicles, or any other type of daily rental account
or dealer usage, other than bona fide rental usage.

6.         Units that receive any retail incentive program benefits.

7.         Vehicles removed by the Dealer or Daily Rental Account from Chrysler
designated auctions, or sold at any auction location other than the Chrysler
designated auction.

8.         Vehicles used in normal shuttle, bussing, or towing service.

9.         Vehicles used in the state of Hawaii, unless operating under a
pre-approved arrangement.

 

LIMITED AVAILABILITY

 

Production volume is limited. Qualification in this program is dependent on
allocation, production and final shipment of GDP program vehicles.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

GUARANTEED DEPRECIATION PAYMENTS

 

Based on its Out-of-Service records and Chrysler designated auction results,
Chrysler will process the following by VIN:

 

- Transportation Allowance ($20 per vehicle) *

- Auction Assistance ($165 per vehicle)

- In-Service Retention Bonus (TBD based on days in-service)

- Mileage Penalty (TBD based on mileage at vehicle turn-in)

- Net Guarantee Payment (TBD based on actual sale through Auction)

* Hawaii and Alaska vehicles will be handled through a separate program ($500
per vehicle and customer must contact Chrysler Group LLC Remarketing to
determine Auction location for turn-in).

 

NOTES:

 

- Depreciation will begin with the delivery date (KZX) + 5 days.

- Depreciation will cease upon the latest of out-of-service date, inspection
sign off date if greater than 3 days after out of service date or title received
date. The Days in Service date is calculated as follows: Out-of-Service date
less In-Service date + 1 day. Example: vehicle in-service date is August 1, 2012
and out-of-service date is February 28, 2014. Total days of depreciation equals
212-days.

- Guaranteed Depreciation Payments will ONLY be made through Electronic Funds
Transfer. Please refer to EFT Application Instructions and Enrollment Form.

 

AUDIT AND VERIFICATION OF RECORDS

 

Chrysler Group LLC maintains the right to verify reported purchases, leases and
retention periods by examination of the Dealer’s and Fleet Account’s business
records. By participating and receiving such credits and/or cash payments under
this Program, the Dealer and Fleet Account agree to retain all necessary
business records to support such credits and/or cash payments for at least two
years following the date of any credits and/or cash payments and grants to
Chrysler Group LLC the right to audit such business records and charge back
unsupported and improper credits or payments.

 

All invoice credits and/or cash payments made under this Program are
conditional. If, upon audit, Chrysler Group LLC determines that the Dealer
and/or Fleet Account has not fully complied with all of the terms and conditions
of this Program, Chrysler Group LLC will charge back any and all credits or
payments made to the Dealer on behalf of the Registered Fleet Account or to the
Fleet Account directly. The Dealer and/or registered fleet account will be
notified by Chrysler Group LLC’s credit department of the amount due Chrysler
Group LLC. Payment is due within 30 days of receipt. Dealer and/or Registered
Fleet Account may also be disqualified from future participation in Chrysler
Group LLC fleet programs.

 

Chrysler Group LLC reserves the right to determine eligibility, fulfillment, and
resolve any questions or disputes arising under the Program or subsequent
audits. By making application under the Program, participants thereby agree to
accept Chrysler Group LLC’s decisions, which shall be final. Chrysler Group LLC
in its sole discretion and without notice reserves the right to cancel, amend,
or modify this Program at any time.

 

PROGRAM TERMINATION

 

This Program terminates in its entirety on January 31, 2016. All claims and
disputes must be made and settled by this date. No program payments will be made
after this date.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

2014 GDP PROGRAM VEHICLE MIX REQUIREMENTS

 

Vehicle

Minimum

Maximum

Avenger / 200 Sedan

 

 

200 Convertible

 

5%

Charger / 300

15%

 

Grand Caravan / Town & Country

30%

 

Durango / Grand Cherokee

 

5%

Journey

15%

 

 

2014 GDP PROGRAM BRAND MIX REQUIREMENTS:

 

Avenger / 200 Sedan

60% Dodge Avenger

 

40% Chrysler 200

 

 

Grand Caravan / Town & Country

40% Dodge Grand Caravan

 

60% Chrysler Town & Country

 

 

Charger/300

60% Dodge Charger

 

40% Chrysler 300

 

2014 GDP PROGRAM MODEL & VEHICLE ELIGIBILITY REQUIREMENTS:

 

The following models and vehicles are currently not available in the 2014 GDP
program:

 

·     Compass 4X2 models

 

·     Patriot 4X2 models

 

·     Grand Cherokee SRT model

 

·     Ram 2500/3500/4500/5500 Pickup and Cab & Chassis

 

·     Ram C/V (RTKE53)

 

·     Dodge Charger Police

 

·     Dodge Durango Special Service

 

The following models are “limited availability” in the 2014 GDP program:

 

·     Dodge Challenger

 

·     Jeep Patriot

 

·     Jeep Compass

 

·     Challenger

 

·     Jeep Cherokee

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

2014 GDP PROGRAM VEHICLE COLOR REQUIREMENTS:

 

The paint choices listed by body model in the 2014 MY code guides are all
available for GDP ordering with an appropriate mix. In the Northeast, there
should not be more than 5% of the total GDP volume with the color Black. No one
color should exceed 20% of total rental fleet or total family line ordered.

 

2014 GDP PROGRAM MINIMUM EQUIPMENT REQUIREMENTS:

 

The requirements below are in addition to Standard Equipment (see Code Guide for
package content and standard equipment).

 

Body Model

 

CPOS

Engine

Options

 

 

 

 

 

Fiat 500 Hatchback *

 

 

 

 

 

 

 

 

 

FFFH24 (Sport)

 

22D

1.4L I4

TBC, 50% GWL

 

* Only the following colors are available under the 2014 GDP program: Black
(PXR), Red (PR1), White (PW3), Light Green (PGA), Silver (PS2), Blue (PBP). Only
a maximum of 15% Black (PXR) within the order.

 

Fiat 500C Cabrio *

 

 

 

 

 

 

 

 

 

FFFL27 (Pop)

 

22A

1.4L I4

TBC, WJC

 

* Only the following colors are available under the 2014 GDP program: Black
(PXR), Red (PR1), White (PW3), Light Green (PGA), Silver (PS2), Blue (PBP). Only
a maximum of 15% Black (PXR) within the order.

 

Jeep Compass 4X4

 

 

 

 

MKJM49 (Latitude)

 

26B

2.4L I4

CDL

 

 

 

 

 

Jeep Patriot 4X4

 

 

 

 

MKJM74 (Latitude)

 

26B

2.4L I4

CDL

 

 

 

 

 

Dodge Avenger

 

 

 

 

75% JSDE41 (SXT)

 

27U

3.6L V6

MJF, 50% GWG

25% JSDE41 (SXT)

 

24U

2.4L I4

MJF, 50% GWG

 

 

 

 

 

Chrysler 200

 

 

 

 

75% JSCE41 (Touring)

 

27U

3.6L V6

MJF, 50% GWG

25% JSCE41 (Touring)

 

24U

2.4L I4

MJF, 50% GWG

 

 

 

 

 

Chrysler 200 Convertible *

 

 

 

 

JSCL27 (Touring)

 

27V

3.6L V6

MJF

 

* Only 3.6L V6 vehicles are eligible under the 2014 GDP program. 2.4L I4
vehicles are ineligible under the 2014 GDP program.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

Body Model

 

CPOS

Engine

Options

 

 

 

 

 

Dodge Charger

 

 

 

 

50% LDDM48 (SE)

 

27G

3.6L V6

 

Or LDEM48 (SE AWD)

 

27G

3.6L V6

 

50% LDDS48 (SXT)

 

27H

3.6L V6

50% GWA

Or LDES48 (SXT AWD)

 

27H

3.6L V6

50% GWA

 

Dodge Challenger *

 

 

 

 

LCDH22 (SXT)

 

26E

3.6L V6

XAA

 

* Dodge Challenger R/T (LCDP22) is limited availability and must have GWA and
XAA.

 

Chrysler 300 *

 

 

 

 

LXCH48

 

27F

3.6L V6

XAC, 50% GWJ

 

* Chrysler 300 AWD (LXFH48) is also available and must have AJV, XAC and 50%
GWJ.

 

Dodge Journey *

 

 

 

 

75% JCDE49 (SXT)

 

28E

3.6L V6

AGV, AFB

25% JCDE49 (SXT)

 

22E

2.4L I4

AGV, AFB

 

* Dodge Journey SXT AWD (JCEE49) is also available and must have AGV and AFB.

 

Dodge Grand Caravan *

 

 

 

 

RTKM53 (SXT)

 

29R

3.6L V6

AJP, JPR, AMV, 50% AT1

 

* AMV (Rear Park Assist Package) is late availability. Vehicles can be ordered
without this Option but once available then it must be added to the order.

 

Chrysler Town & Country *

 

 

 

 

RTYP53 (Touring)

 

29K

3.6L V6

 

 

* Chrysler Town & Country Limited (RTYS53) is also available for ordering.

 

Jeep Cherokee *

 

 

 

 

80% TBD

 

N/A

N/A

N/A

20% TBD

 

N/A

N/A

  N/A

 

* Maximum ******* purchased under 2014 GDP Program.

 

Ram ProMaster *

 

 

 

 

80% TBD

 

N/A

N/A

 

20% TBD

 

N/A

N/A

N/A

 

* Minimum ********* purchased under 2014 GDP program.

 

Jeep Grand Cherokee 2WD *

 

 

 

 

WKTH74 (Laredo)

 

30% 26E

3.6L V6

AAE, TBB

 

 

70% 26X

3.6L V6

AAE, TBB, JRC, 50% GWA

 

* Maximum 25% 2WD of total Grand Cherokee purchased under 2014 GDP program.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

Body Model

 

CPOS

Engine

Options

Jeep Grand Cherokee 4WD *

 

 

 

 

WKJH74 (Laredo)

 

30% 26E

3.6L V6

AAE, TBB

 

 

70% 26X

3.6L V6

AAE, TBB, JRC, 50% GWA

 

* Minimum 75% 4WD of total Grand Cherokee purchased under 2014 GDP program.

 

Jeep Wrangler all models

 

 

 

N/A

N/A

N/A

 

Dodge Durango RWD *

 

 

 

 

WDDH75 (Crew)

 

26E

3.6L V6

50% GWA and AEK

 

* Maximum 25% RWD of total Durango purchased under 2014 GDP program.

 

Dodge Durango AWD *

 

 

 

 

WDEH75 (Crew)

 

26E

3.6L V6

50% GWA and AEK

 

* Minimum 75% AWD of total Durango purchased under 2014 GDP program.

 

Ram 1500 Quad Cab 2WD

 

 

 

 

DS1H41 (SLT)

 

N/A

N/A

N/A

 

Ram 1500 Quad Cab 4WD

 

 

 

 

DS6H41 (SLT)

 

N/A

N/A

N/A

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

Chrysler Group LLC – Checkwriter

EFT Application Instructions

 

Electronic Funds Transfer is a payment option offered to customers of Chrysler
Group LLC. If the customer is eligible for additional incentives under the
Guaranteed Depreciation Program then the successfully application submission and
electronic receipt acknowledgement must be completed in order to receive these
additional incentive payments. Payments will be electronically deposited to the
financial institution indicated on your application and statements representing
payment detail will be forwarded to the customer address of record on the
application.

 

Payments made in U.S. funds can be directed to your U.S. bank of choice. The
U.S. bank must be an ACH member (Automated Clearing House). Canadian-funded
payments can only be directed to a Canadian bank/financial institution.
Notification/acknowledgement of deposit will be in accordance with the practices
of individual banking institutions.

 

How to Order

·                 The customer completes the EFT application. The bank Routing
Number or ABA number / Transit number can be obtained from the customer’s
Account Officer at the banking institution.

·                 The form must be signed by a financial officer of your
company.

·                 The customer submits the completed form along with a copy of
the signing officer’s business card to Chrysler Group LLC Accounts Payable.
(email and/or fax per the information below)

 

Account Validation

·                  A test payment of $0.05 is created and electronically
forwarded into the respective banking system. A printed statement notifying the
customer of our attempted deposit is typically mailed two days prior to
receiving the EFT payment.

·                 The customer is then required to acknowledge receipt of a
successful $0.05 deposit.

·                  After confirming with your bank that the $0.05 payment has
been deposited in your account, the Chrysler Group LLC statement can be used as
the instrument of confirmation. Please be very specific that the $0.05 payment
was “successfully deposited”, sign the document and include your customer code.

·                  Once the acknowledgement is received and acted upon, all
future payments will be electronically transferred. Any supplier payment
inquiries should continue to be routed to the sponsoring Chrysler Group LLC
department.

 

Email the EFT application to:

 

Fax the EFT application to:

 

Chrysler Group LLC

 

Chrysler Group LLC

Checkwriter/EFT Coordinator

 

Checkwriter/E FT Coordinator

checkwriterhelp@chrysler.com

 

(801) 236 – 3784

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

2014 Chrysler Group LLC Guaranteed Depreciation Program Rules

 

Chrysler Group LLC - Checkwriter/EFT

 

Attention: Accounts Payable - Electronic Funds Transfer

 

Vendor Number:           F F ------------------------------  0 F

 

(input the 5-digits of your Fleet Account Number in the blank spaces)

 

Chrysler Department:          Fleet Finance

 

Customer Name:

 

 

 

 

 

Customer Address:

 

 

 

City, State, Zip Code:

 

Name of Company President: _________________________ Fax:

 

 

E F T    C o n t a c t    P e r s o n:        P h o n e :

 

EFT Email Address:

 

 

 

 

 

 

 

(will be used for remittance detail if applicable)

 

 

 

EFT Type:

Initial Electronic Funds Application

 

o

Change Electronic Funds Transfer Information

 

 

 

 

 

 

 

 

 

 

 

Name of Financial Institution:

 

 

 

 

 

Account Number:

 

 

 

 

 

 

 

 

City, State, Zip Code:

 

 

 

 

 

Type of Account:

Checking

o

Savings

o

 

 

 

 

 

 

U.S. Bank’s Routing Number:

 

-------

 

 

 

 

 

 

(mandatory 9-digits)

 

 

 

 

 

 

Canadian Bank Routing:

 

-----------------------------

 

 

(Bank Code)

(Branch/Transit Number)

 

 

Applicant’s Signature:  __________________________________Date: ________________

(Company’s Financial Officer signature required if applicable)

 

A p p l i c a n t ’ s    N a m e :        ( p l e a s e    p r i n t    n a m e
)

 

Email completed form to: checkwriterhelp@chrysler.com

Fax form to: (801) 236 - 3784

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

Exhibit B

GDP Vehicle Location Information Form

 

GDP Vehicle Location Code for New Fleet Account Number

 

The following information MUST be completed by a New Fleet Account Number in
order to make their GDP vehicles eligible for sale at approved Chrysler Group
LLC Auctions:

 

 

 

 

Fleet Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fleet Account Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Phone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Code:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Code is assigned by the Fleet Account and can be any combination of one
(1) to six (6) letters and/or numbers.

 

 

 

 

 

 

 

 

 

 

 

 

Location Contact:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Email:

 

 

 

 

 

 

 

 

** All new accounts must confirm receipt of document contacting Kevin
Vandenbussche

 

 

Phone:

(248) 512-3916

 

 

 

 

Email:

kmv1@chrysler.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

Exhibit C

Steps to Apply for a Chrysler Fleet Web ID

 

 

 

Chrysler Fleet Web ID

 

Once you have a Fleet Account Number assigned you can apply for a Fleet Web ID
from the main webpage by clicking the red link in the top right hand corner just
bellow the login area titled “Get a Fleet Web ID”. This ID will grant you access
to the secured areas of the Chrysler Fleet Operations website.

 

www.fleet.chrysler.com > Get a Fleet Web-ID

 

If for some reason you are unable to find this the red link “Get a Fleet Web
ID”, you can also navigate to the following to apply for a Web ID:

 

www.fleet.chrysler.com > Customer Resources > Fleet Web ID Enrollment > Click
Here

 

Once you have accessed the web application for a Fleet Web ID you will need to
enter the following information:

 

First & Last Name

Company Name (must match Company name on Fleet Account Number)

FAN (Fleet Account Number)

Email Address (must be active and valid as this will our only way to notify you
of what your Web ID is) Phone Number

 

After submitting the request it takes up to 48 hours to get your Web ID. Please
note Holidays & Weekends it may take a little longer as no one will be in the
office to process your request.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

Exhibit D

Title Center / Inspection Companies / Trucking Companies

 

SECURITY

 

Rental Account Corporate Offices have received secure usernames and passwords
for access to the Remarketing website.  In order to personally access the page,
contact your corporate offices to determine your individual eligibility and to
arrange for a personal user name and pass word.

 

If you have any questions regarding access, use of, or navigating within the
inspection company website, please call one of the contacts listed below:

 

TITLES

 

SGS TITLE CENTER OPERATIONS

9805-L Northcross Center Court

Huntersville, NC 28078

 

Contact:

Mike Guthrie, Director (704.997.1081 fax
704.997.1090)...........................................................mike.guthrie@sgs.com

Christina Campbell
(704.997.1085).........................................................................................christina.campbell@sgs.com

 

INSPECTION COMPANIES

 

ADESA/AUTOVIN INSPECTIONS

www.leasecheck2.autovin.com

 

Website Functionality and Accessibility:

The website allows RACs to view inventory and inspections, sign-off and dispute
inspections.  It also allows rental yard staff, and Chrysler to view CRs and
monitor inventory. Login credentials are required to access the site. Please
contact carla.larouche@adesa.com to gain access.  You will need your owner code
and the code(s) for the locations you will need access to.

 

There is a link @ www.leasecheck.autovin.com to the LeaseCheck user guide.

 

Autovin Help Desk

Technical Support (877-660-2041 Option
3).................................................................................support@adesa.com

Autovin Operations Manager

Carla LaRouche (253.
653.1361).......................................................................................carla.larouche@adesa.com

 

MANHEIM INSPECTIONS

www.chrysler.inspectionsolution.com

 

Website Functionality and Accessibility:

The website allows RACs to view inventory and inspections, sign-off and dispute
inspections. It also allows rental yard staff, and Chrysler to view CRs and
monitor inventory.

Login credentials are required to access the site.  To obtain access contact the
Manheim administrative contact.

 

Finding, Reviewing, and Signing Off on Inspections:

Once in the inspection solution website, go to the left-hand navigation bar,
titled ‘instruction manual’.
http://chrysler.inspectionsolution.com/Chrysler%20Client%20Web%20Site%20Manual%209-8-04v1.pdf

 

Website Credentials:

Contact local auction administrative contact to gain access to the website. (See
contact list above.)

 

General Support and Escalation Contacts

Technical
Support.....................................................................................................................................877.882.9672

For escalated Chrysler Rental support and troubleshooting for technical issues.
..inspection.support@manheim.com

Hours 6am – 6pm (central) Monday-Friday

 

Client
Support...........................................................................................................................................734.770.9594

For escalated Chrysler Rental client support - Daniel
Taylor...........................................daniel.taylor@manheim.com

 

 

--------------------------------------------------------------------------------


 

INVISO, LLC

http:// chrysler.invisoauto.com

 

Website Functionality and Accessibility:

The Inviso website allows authorized viewers to view, sign off and dispute
inspections performed at Chrysler inspection yards.

 

Login credentials are required to access the site.  Please contact
info@invisoauto.com to request a user id and password for access to the website.
Please be prepared to provide a password that is at least 8 characters including
both alpha and numeric characters.

 

Inviso Corporate Office

Main Phone
Number...................................................................................................................................810-695-9900

Main Fax
Number.......................................................................................................................................810-695-0900

 

Technical
Support...............................................................................................................support@invisoauto.com

 

Chrysler Account Manager

Angie Compton-
acompton@invisoauto.com.............................................................................................810-644-0050

 

Chrysler Account Coordinator

Ashley
Hiltz-ahiltz@invisoauto.com............................................................................................................810-644-0047

 

 

TRANSPORTATION COMPANIES

 

AXIS

http:// www.axisgrp.com

 

Website Functionality and Accessibility:

The Axis website allows authorized viewers to view the status of individual
vehicle moves assigned to Axis

 

Login credentials are required to access the site.  Please contact
MarklLacy@axisgrp.com to request a user id and password for access to the
website.  Access will be provided to one main contact at each location.  Once
you have an ID and password, go to the Axis web site and click on the vehicle
tracking button.

 

Axis Group, INC Corporate Office

Main Phone
Number...................................................................................................................................888-868-7572

 

Chrysler Dispatch Coordinator

Yohance Naeem (YO)
Yohancenaeem@axisgrp.com..............................................................................404-687-6125

 

Operations Manager

Robin Bishop -   Robinbishop@axisgrp.com
 ..............................................................................................404-687-6136

 

SHIP CARS NOW

http:// www.shipcarsnow.com

 

Website Functionality and Accessibility:

The ShipCarsNow website allows authorized viewers to track and trace the
location of specified vehicles as well as get quotes to move vehicles.

 

Login credentials are required to access the site.  Please go to
www.shipcarsnow.com to register as a user.  Upon registration one will be able
to access the site. If you have questions please call 866-207-3360

 

ShipCarsNow Corporate Office

Main Phone
Number...................................................................................................................................866-207-3360

Main Fax
Number.......................................................................................................................................402-501-3068

 

Technical
Support...............................................................................................................support@invisoauto.com

 

Chrysler Account Manager

Adam Laura- aglaura@shipcarsnow.com
................................................................................................402-544-1472

 

Operations Supervisor

Matt Zbercot-mjzbercot@shipcarsnow.com
.............................................................................................402-544-1466

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

CHRYSLER REMARKETING

Auction / MY / Inspection Company Contacts (Updated 6/18/14)

 

Adesa Corporate Contacts:

 

Name

 

Phone

 

Cell

 

Email

Commercial Account and Inspection Manager

 

Jordan Abel

 

317.249.4310

 

317.903.0473

 

jordan.abel@adesa.com

Technical Support

 

 

 

877.660.2041

 

 

 

support@adesa.com

Executive Sales Director

 

Mike Dennis

 

248.703.1217

 

 

 

mike.dennis@adesa.com

 

 

 

 

 

 

 

 

 

Inviso Corporate Contacts:

 

Name

 

Phone

 

Cell

 

Email

Inspection Manager

 

Angie Compton

 

810.644.0050

 

810.577.2061

 

acompton@invisoauto.com

Chrysler Account Coordinator

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

Chrysler Quality Control Staff

 

 

 

810.695.0909

 

 

 

 

IT Support

 

Todd Beedy

 

810.736.3739

 

810.931-9030

 

tbeedy@invisoauto.com

 

 

 

 

 

 

 

 

 

Manheim Corporate Contacts:

 

Name

 

Phone

 

Cell

 

Email

VP of Commercial Accounts

 

Kevin Freudenberg

 

678.645.2354

 

 

 

kevin.freudenberg@manheim.com

Executive Director of Commercial Accts.

 

Joann McKay

 

443.386.3228

 

 

 

joann.mckay@manheim.com

National Client Sales Support

 

Stewart Dodge

 

678.645.6113

 

404.664.6366

 

stewart.dodge@manheim.com

National Client Sales Support

 

David McConnell

 

678.645.2353

 

404.895.0618

 

david.mcconnell@manheim.com

Director of Marketing

 

Juliet Henderson

 

678.645.2442

 

 

 

juliet.henderson@manheim.com

Operations Support Manager

 

Candice Crockett

 

404.889.4231

 

 

 

candice.crockett@manheim.com

 

ADESA

 

AUCTION

ADESA Atlanta

532 (T7568)

5055 Oakley Industrial Boulevard

Fairburn, GA 30213

Phone: 770.357.2277

Fax: 770.357.2189

 

 

 

MARSHALLING YARD
Inviso Inspections - Atlanta
VR262
5055 Oakley Industrial Boulevard
Fairburn, GA 30213
Phone:
Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Ryan Edwards

 

770.357.2007

 

 

 

Ryan.Edwards@ADESA.com

Factory Manager

 

Jason Bodine

 

770.357.2187

 

 

 

jason.bodine@adesa.com

Chrysler Contact

 

Juanita Carmichael

 

770.357.2191

 

 

 

Juanita.carmichael@adesa.com

Chrysler Contact

 

Derrick Gurley

 

770.357.2138

 

 

 

Derrick.gurley@adesa.com

Outside Lot Manager

 

Ed Berni

 

678.614.6204

 

 

 

Ed.Berni@adesa.com

Chrysler Auction Specialist

 

Ed Miller

 

770.357.2062

 

 

 

ejmiller06@att.net

Chrysler East Regional Remarketing Manager

 

Carlis Andrews

 

678.641.0169

 

 

 

cva@chrysler.com

MY/Inspection Contacts - VR262

 

 

 

 

 

 

 

 

Primary Contact

 

Andreika Jackson

 

404.304.0820

 

 

 

atlanta@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION
ADESA Golden Gate (San Francisco)
597 (T5418)

18501 West Stanford Road

Tracy, CA 95377

Phone: 209.839.8000

Fax: 209.834.2943

 

 

 

MARSHALLING YARD
Adesa Inspections - Golden Gate
VR153

18501 West Stanford Road
Tracy, CA 95377

Phone:

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Jeff Hoyt

 

209.839.3991

 

510.381.9283

 

jeff.hoyt@adesa.com

Factory Manager

 

Rob DeVoll

 

209.839.3853

 

209.321.4111

 

Robert.Devoll@ADESA.com

Chrysler Contact

 

Melissa Heaton

 

209.839.3847

 

 

 

melissa.heaton@adesa.com

Outside Lot Manager

 

Melody Santos

 

 

 

209.831.0524

 

Melody.Santos@Adesa.com

Chrysler Auction Specialist

 

Stirling Adams

 

209.839.3856

 

 

 

sa582@chrysler.com

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

MY/Inspection Contacts - VR153

 

 

 

 

 

 

 

 

Primary Contact

 

Robert Devoll

 

209.321.4111

 

 

 

robert.devoll@adesa.com

Secondary Contact

 

 

 

 

 

 

 

 

 

AUCTION

ADESA Indianapolis

561 (T6907)

2950 East Main Street

Plainfield, IN 46168

Phone: 317.838.8000

Fax: 317.838.5769

 

 

 

MARSHALLING YARD

Adesa Inspections - Indianapolis

VR147

2950 East Main Street

Plainfield, IN 46168

Phone:

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Dave Emerson

 

317.838.7800

 

 

 

Dave.Emerson@ADESA.com

Factory Manager

 

Craig Spinner

 

317.838.7908

 

 

 

Craig.Spinner@ADESA.com

Chrysler Contact

 

Sherry Sherby

 

317.838.7866

 

 

 

Sherry.Sherby@ADESA.com

Outside Lot Manager

 

Jordon Abel

 

317.838.7819

 

 

 

Jordon.Abel@ADESA.com

Chrysler Auction Specialist

 

Harold Hurst

 

317.417.7375

 

 

 

Haroldlhurst@aol.com

Chrysler Central Regional Remarketing Manager

 

Bud Place

 

248.613.9220

 

 

 

dpp1@chrysler.com

MY/Inspection Contacts - VR147

 

 

 

 

 

 

 

 

Primary Contact

 

Craig Spinner

 

317.838.7908

 

 

 

craig.spinner@adesa.com

Secondary Contact

 

Tommy Crain

 

317.453.7375

 

 

 

Tommy.Crain@adesa.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

AUCTION
ADESA Kansas City

557 (T6586)

15511 ADESA Drive
Belton, MO 64012

Phone: 816.348.7200
Fax: 816.348.7329

 

 

 

MARSHALLING YARD
Adesa Inspections - Kansas City
VR141

15511 ADESA Drive
Belton, MO 64012
Phone:

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Harold Chapman

 

 

 

816.716.7446

 

Harold.Chapman@ADESA.com

Assistant General Manager

 

Kim Cook

 

 

 

816.716.7276

 

Kim.Cook@ADESA.com

Factory Manager

 

Pam SunBear

 

816.348.7261

 

 

 

Pam.Sunbear@ADESA.com

Chrysler Contact

 

Piper Clouse

 

816.348.7239

 

 

 

Piper.Clouse@ADESA.com

Outside Lot Manager

 

Steve Olson

 

 

 

816.214.7505

 

Steve.Olson@ADESA.com

Chrysler Auction Specialist

 

Larry Swanson

 

816.348.7315

 

 

 

lfswanson21@gmail.com

Chrysler Central Regional Remarketing Manager

 

Bud Place

 

248.613.9220

 

 

 

dpp1@chrysler.com

MY/Inspection Contacts - VR141

 

 

 

 

 

 

 

 

Primary Contact

 

Joe Marshall

 

816.200.4270

 

 

 

joseph.marshall@adesa.com

Secondary Contact

 

Pam SunBear

 

816.348.7261

 

 

 

Pam.Sunbear@ADESA.com

 

AUCTION
ADESA Las Vegas

577 (T1006)

1000 East Gowan Rd.

North Las Vegas, NV 89030
Phone: 702.800.8000

Fax: 702.800.8149

 

 

 

MARSHALLING YARD
Adesa Inspections - Las Vegas
VR197

1000 East Gowan Rd.

North Las Vegas, NV 89030
Phone:

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Jay Hinchman

 

908.227.6413

 

 

 

jay.hinchman@adesa.com

Assistant General Manager

 

Ken Garbez

 

908.227.6413

 

 

 

ken.garbez@adesa.com

Factory Manager

 

Brenda Aden

 

702.449.5313

 

 

 

brenda.aden@adesa.com

Chrysler Contact

 

Gabriele Schwieren

 

702.800.8050

 

 

 

gabriele.schwieren@adesa.com

Outside Lot Manager

 

Dustin Johnson

 

702.280.3126

 

 

 

dustin.johnson@adesa.com

Chrysler Auction Specialist

 

 

 

 

 

 

 

 

Chrysler Central Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

MY/Inspection Contacts - VR141

 

 

 

 

 

 

 

 

Primary Contact

 

Dustin Johnson

 

702.280.3126

 

 

 

dustin.johnson@adesa.com

Secondary Contact

 

Jordan Abel

 

317.903.0473

 

 

 

jordan.abel@adesa.com

 

AUCTION
ADESA Seattle

591 (T8281)

621 37th Street NW
Auburn, WA 98001
Phone: 253.735.1600
Fax: 253.887.1853

 

 

 

MARSHALLING YARD
Inviso Inspections - Seattle
VR249

26600 72nd Ave. SW
Kent, WA 98032

Phone: 253.288.5770
Fax: 253.288.5771

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Mark Dumler

 

253.288.5731

 

425.766.2396

 

mark.dumler@ADESA.com

Factory Manager

 

George Powell

 

253-288.5725

 

206.643.2924

 

george.powell@adesa.com

Auction Chrysler Contact

 

Vanessa Furbush

 

253-288.5746

 

 

 

Vanessa.furbush@adesa.com

Auction IT Representative

 

Bob Stillmaker

 

253.288.5750

 

 

 

robert.stillmaker@adesa.com

Chrysler Auction Specialist

 

Rick Mahoney

 

253.288.5724

 

360.286.6543

 

rm1652@chrysler.com

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

MY/Inspection Contacts - VR249

 

 

 

 

 

 

 

 

Primary Contact

 

Daniel Myrick

 

810.347.3376

 

 

 

seattle@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION

ADESA Syracuse

507 (T6284)

8901 Brewerton Road

Brewerton, NY 13029

Phone: 315.699.2792

Fax: 315.699.9620

 

 

 

MARSHALLING YARD

Adesa Inspections - Syracuse

VR155

8901 Brewerton Road

Brewerton, NY 13029

Phone:

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Dave Taylor

 

315.698.7505

 

 

 

davetaylor@ADESA.com

Factory Manager

 

Sharon Loguidice

 

315.698.7520

 

315.415.3482

 

Sharon.Loguidice@ADESA.com

Chrysler Contact

 

Tracy Ross

 

315.698.7518

 

 

 

Tracy.Ross@adesa.com

Outside Lot Manager

 

John Randesi

 

315.698.7516

 

 

 

John.Randesi@ADESA.com

Chrysler Auction Specialist

 

Ralph Smith

 

315.263.7105

 

 

 

rtsmith711@yahoo.com

Chrysler Northeast Regional Remarketing Manager

 

Kevin Vandenbussche

 

248.760.6954

 

 

 

kmv1@chrysler.com

MY/Inspection Contacts - VR155

 

 

 

 

 

 

 

 

Primary Contact

 

John Randesi

 

315.214.9783

 

 

 

john.randesi@adesa.com

Secondary Contact

 

Sharon Loguidice

 

315.415.3482

 

 

 

sharon.loguidice@adesa.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

MANHEIM

 

AUCTION

Manheim Arena Illinois Auto Auction (Chicago)

550 (T5514)

200 W. Old Chicago Dr.

Bolingbrook, IL 60440

Phone: 630.759.3800

Fax: 630.679.2192

 

 

 

MARSHALLING YARD

Inviso Inspections - Arena
VR266

550 South Bolingbrook Dr.

Bolingbrook, IL 60440

Phone: 630.679.2112

Fax: 630-679-2185

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Mike Meyer

 

630.679.8529

 

575.652.9017

 

john.olejniczak@manheim.com

Commercial Account Manager

 

Laura Dunklau

 

630.679.2107

 

 

 

laura.dunklau@manheim.com

Auction Chrysler Contact

 

Mayra Reves

 

630.679.2124

 

 

 

mayra.reyes@manheim.com

Auction IT Representative

 

Mike Rapsin

 

630.514.3625

 

 

 

mike.rapsin@manheim.com

Chrysler Auction Specialist

 

TBD

 

 

 

 

 

 

Chrysler Central Regional Remarketing Manager

 

Bud Place

 

248.613.9220

 

 

 

dpp1@chrysler.com

MY/Inspection Contacts - VR266

 

 

 

 

 

 

 

 

Primary Contact

 

Dan Hugare

 

810.287.9587

 

 

 

arena@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION

Manheim Dallas Auto Auction

533 (T6352)

5333 West Kiest Boulevard

Dallas, TX 75236-1055

Phone: 214.330.1800

Fax: 214.339.3562

 

 

 

MARSHALLING YARD

Inviso Inspections - Dallas

VR269

5333 West Kiest Boulevard

Dallas, TX 75236-1055

Phone: 214.467.6274

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

David Robertson

 

214.330.6242

 

 

 

david.robertson@manheim.com

Commercial Account Manager

 

Tim Bartley

 

214.467.6420

 

 

 

tim.bartley@manheim.com

Chrysler Contact

 

Becky McMullen

 

214.467.6424

 

 

 

Becky.McMullen@manheim.com

Auction IT Representative

 

Haley Mueller

 

214.467.5650

 

214.476.2787

 

haley.mueller@manheim.com

Chrysler Auction Specialist

 

TBD

 

 

 

 

 

 

Chrysler Midwest Regional Remarketing Manager

 

Bud Place

 

248.613.9220

 

 

 

dpp1@chrysler.com

MY/Inspection Contacts - VR269

 

 

 

 

 

 

 

 

Primary Contact

 

Rene Salazar

 

810.287.3952

 

 

 

dallas@invisoauto.com

Secondary Contact

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION

Manheim Denver Auto Auction

595 (T6484)

17500 East 32nd Avenue

Aurora, CO 80011

Phone: 303.343.3443

Fax: 303.343.6466

 

 

 

MARSHALLING YARD

Inviso Inspections - Denver

VR268

17500 East 32nd Avenue

Aurora, CO 80011

Phone: TBD

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Jeff West

 

303.326.6201

 

 

 

jeff.west@manheim.com

Commercial Account Manager

 

Michael McLean

 

303.326.6259

 

Fax 303.947.4181

 

michael.mclean@manheim.com

Auction Chrysler Contact

 

Kevin Kurpanek

 

303.317.6766

 

 

 

kevin.kurpanek@manheim.com

Outside Lot Coordinator/Marshalling Yard Admin.

 

Daniel DeCoster

 

303.326.6152

 

 

 

daniel.decoster@manheim.com

Auction IT Representative

 

Joshua Hoffay

 

720.277.9515

 

 

 

joshua.hoffay@manheim.com

Chrysler Auction Specialist

 

Doug Schurig

 

303.326.6258

 

586.921.4289

 

dschurig7@aol.com

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

MY/Inspection Contacts - VR268

 

 

 

 

 

 

 

 

Primary Contact

 

Keith Tennal

 

810.287.3015

 

 

 

denver@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION

Manheim Detroit Auto Auction

553 (T6270)

600 Will Carleton Road

Carleton, MI 48117

Phone: 734.654.7100

Fax: 734.654.7154

 

 

 

MARSHALLING YARD

Inviso Inspections - Detroit

VR244

600 Will Carleton Road

Carleton, MI 48117

Phone: 810.287.2285

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

JD Daniels

 

 

 

 

 

jd.daniels@manheim.com

Assistant General Manager (Admin)

 

Pam Sackey

 

734.654.7111

 

 

 

pam.sackey@manheim.com

Commercial Account Manager

 

Vanessa Stephenson

 

734.654.7092

 

734.790.5150

 

vanessa.stephenson@manheim.com

Auction Chrysler Contact

 

Debbie Holme

 

734.654.7046

 

 

 

debbie.holme@manheim.com

Auction IT Representative

 

Jennifer McKiney

 

734.654.7023

 

734.363.3179

 

jennifer.mckiney@manheim.com

Chrysler Auction Specialist

 

Jim Hill

 

734.654.7015

 

 

 

jehillsr1@aol.com

Chrysler Northeast Regional Remarketing Manager

 

Kevin Vandenbussche

 

248.760.6954

 

 

 

kmv1@chrysler.com

MY/Inspection Contacts - VR244

 

 

 

 

 

 

 

 

Primary Contact

 

Excell Powell

 

810.287.2285

 

 

 

detroit@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

AUCTION

Manheim Fredericksburg Auto Auction

509 (T6269)

120 Auction Drive

Fredericksburg, VA 22406

Phone: 540.368.3400

Fax: 540.368.3615

 

 

 

MARSHALLING YARD

Manheim Inspections- Fredericksburg

VR173

120 Auction Drive

Fredericksburg, VA 22406

Phone:

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Craig Amelung

 

540.368.3500

 

540.847.3650

 

craig.amelung@manheim.com

Factory Manager / PDR Contact

 

Gardner Newman

 

540.368.3450

 

540.207.7729

 

gardner.newman@manheim.com

Chrysler Contact

 

Tracey Carter

 

540.368.3400

 

 

 

tracey.carter@manheim.com

Outside Lot Manager

 

Erica Laperle

 

540.760.4475

 

 

 

erica.laperle@manheim.com

Marshalling Yard Manager

 

Gardner Newman

 

540.368.3450

 

540.207.7729

 

gardner.newman@manheim.com

Chrysler Auction Specialist

 

Joe Eckert

 

540.604.8145

 

 

 

jkreiger@aol.com

Chrysler East Regional Remarketing Manager

 

Carlis Andrews

 

678.641.0169

 

 

 

cva@chrysler.com

MY/Inspection Contacts - VR173

 

 

 

 

 

 

 

 

Primary Contact

 

Dan McGinnis

 

540.368.3400

 

540.847.8023

 

dan.mcginnis@manheim.com

Lead Administrative Support

 

 

 

 

 

 

 

 

 

AUCTION

Manheim Hawaii Auto Auction

755

1001 Ahua Street

Honolulu, HI 96819

Phone: 808.840.8925

Fax: : 808.840.8954

 

 

 

 

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General Auction/Factory Manager

 

Dewey Hess

 

 

 

 

 

dewey.hess@manheim.com

Chrysler Contact

 

Jose Alcantara

 

 

 

 

 

jose.alcantara@manheim.com

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

 

AUCTION

Manheim Minneapolis Auto Auction

554 (T6579)

8001 Jefferson Hwy

Maple Grove, MN 55369

Phone: 763.315.5600

Fax: 763.315.3319

 

 

 

MARSHALLING YARD

Manheim Inspections - Minneapolis

VR 172

10883 89th Ave. North

Maple Grove, MN 55447

Phone: 763.315.5628

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Carter Theissen

 

763.315.5605

 

 

 

carter.theissen@manheim.com

Factory Manager

 

Jennifer Etnier

 

763.315.5670

 

763.238.7410

 

jennifer.etnier@manheim.com

Auction Chrysler Contact

 

Gina Koltes

 

763.315.5650

 

 

 

gina.koltes@manheim.com

Auction IT Representative

 

Jeff Sailor

 

763.315.5704

 

 

 

jeff.sailor@manheim.com

Chrysler Auction Specialist

 

Bruce Meyer

 

 

 

952.715.2351

 

bmeyerdcs@aol.com

Chrysler East Regional Remarketing Manager

 

Bud Place

 

248.613.9220

 

 

 

dpp1@chrysler.com

MY/Inspection Contacts - VR267

 

 

 

 

 

 

 

 

Primary Contact

 

Ben Garland

 

763.315.5628

 

 

 

Ben.Garland@manheim.com

Lead Administrative Support

 

Candice Crockett

 

404.889.4231

 

 

 

Candice.crockett@manheim.com

 

AUCTION

Manheim New England Auto Auction

506 (T6442)

123 Williams Road

P.O. Box 1

North Dighton, MA 02764

Phone: 508.823.6600

Fax: 508.821.7745

 

 

 

MARSHALLING YARD

Inviso Inspections - New England

VR267

123 Williams Road

P.O. Box 1

North Dighton, MA 02764

Phone: 508.977.4523

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Tim Hoegler

 

508.977.4600

 

 

 

tim.hoegler@manheim.com

Commercial Account Manager

 

Bill Boutwell

 

508.977.4601

 

 

 

bill.boutwell@manheim.com

Auction Chrysler Contact

 

Edmund Sousa

 

 

 

 

 

edmund.sousa@manheim.com

Auction IT Representative

 

Brian Heavey

 

508.977.4677

 

508.889.1700

 

brian.heavey@manheim.com

Chrysler Auction Specialist

 

John Taylor

 

 

 

617.947.2914

 

jt928s@hotmail.com

Chrysler East Regional Remarketing Manager

 

Carlis Andrews

 

678.641.0169

 

 

 

cva@chrysler.com

MY/Inspection Contacts - VR267

 

 

 

 

 

 

 

 

Primary Contact

 

Gary Kobza

 

810.287.1203

 

 

 

boston@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

AUCTION

Manheim Orlando Auto Auction

537 (T6644)

11801 W. Colonial Drive, PO Box 220

Ocoee, FL 3476 1-0220

Phone: 407.656.6200

Fax:

 

 

 

MARSHALLING YARD

Inviso Inspections - Orlando

VR275

1275 East Story Rd.

Winter Garden, FL 34787

Phone: TBD

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Butch Herdegen

 

407.905.8555

 

 

 

butch.herdegen@manheim.com

Commercial Account Manager

 

Denise Grebey

 

407.905.8720

 

407.466.6541

 

denise.grebey@manheim.com

Account Supervisor

 

Danon Grimes

 

407.905.8311

 

 

 

danon.grimes@manheim.com

Outside Lot Contact

 

Shawn Schmidt

 

407.468.8536

 

 

 

shawn.schmidt@chrysler.com

Auction IT Representative

 

Michael Johnson

 

407.468.6427

 

 

 

michael.johnson@manheim.com

Chrysler Auction Specialist

 

Sharise Magee

 

407.905.8381

 

 

 

smm22@chrysler.com

Chrysler East Regional Remarketing Manager

 

Carlis Andrews

 

678.641.0169

 

 

 

cva@chrysler.com

MY/Inspection Contacts - VR275

 

 

 

 

 

 

 

 

Primary Contact

 

Chris Millhouse

 

810.347.3295

 

 

 

orlando@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION

Manheim Philadelphia Auto Auction

500 (T2138)

2280 Bethlehem Pike, PO Box 309 - Route 309

Hatfield, PA 19440

Phone: 215.822.1935

Fax: 215.822.9776

 

 

 

MARSHALLING YARD

Manheim Inspections - Phildelphia

VR135

2280 Bethlehem Pike, PO Box 309 - Route 309

Hatfield, PA 19440

Phone: 215.822.1935

Fax: 215.822.9776

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Charles Pollina

 

 

 

 

 

charles.pollina@manheim.com

Commercial Account Manager

 

Troy Moyer

 

267.954.1049

 

215.370.0056

 

troy.moyer@manheim.com

Chrysler Contact (Closed Sale)

 

Wendy Kinnan

 

267.954.1035

 

 

 

wendy.kinnan@manheim.com

Chrysler Contact (Open Sale)

 

Chastidy Green

 

267.954.1032

 

 

 

chastidy.green@manheim.com

Outside Lot Contact

 

Justin Holden

 

267.954.1023

 

 

 

justin.holden@manheim.com

Chrysler Auction Specialist

 

Paul Sikora

 

215.407.1171

 

 

 

parokis@aol.com

Chrysler East Regional Remarketing Manager

 

Carlis Andrews

 

678.641.0169

 

 

 

cva@chrysler.com

MY/Inspection Contacts - VR135

 

 

 

 

 

 

 

 

Primary Contact

 

Bill MacNeill

 

215.822.1935 x1021

 

267.372.3904

 

Bill.MacNeill@manheim.com

Lead Administrative Support

 

Wendy Kinnan

 

267.954.1035

 

215.620.4571

 

wendy.kinnan@manheim.com

 

AUCTION

Manheim Phoenix Auto Auction

598 (T6393)

201 North 83rd Avenue

Tolleson, AZ 85353-3323

Phone: 623.907.7000

Fax: 623.907.7095

 

 

 

MARSHALLING YARD

Manheim Inspections - Phoenix

VR165

201 North 83rd Avenue

Tolleson, AZ 85353-3323

Phone: 623.907.7000

Fax: 623.907.7095

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

TBD

 

 

 

 

 

 

Commercial Account Manager

 

Marj Rohde

 

623.907.7017

 

 

 

marjorie.rohde@manheim.com

Chrysler and Internet Contact

 

Donna Fritz

 

623.907.6262

 

 

 

donna.fritz@manheim.com

Outside Lot Contact

 

Lamont Wyche

 

623.907.6277

 

 

 

lamont.wyche@manheim.com

Chrysler Auction Specialist

 

Larry Henry

 

480.381.2099

 

 

 

lh919@chrysler.com

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

MY/Inspection Contacts - VR165

 

 

 

 

 

 

 

 

Primary Contact

 

Lamont Wyche

 

623.907.6221

 

443.277.5313

 

lamont.wyche@manheim.com

Lead Administrative Support

 

Donna Fritz

 

 

 

 

 

donna.fritz@manheim.com)

 

AUCTION

Manheim Riverside Auto Auction

586

6446 Fremont

Riverside, CA 92504

Phone: 623.907.7000

Fax: 623.907.7095

 

 

 

MARSHALLING YARD

Inviso Inspections - Wilmington

VR183

500 E. Water St.

Wilmington, CA 90744

Phone: 424.666.9044

Fax:

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Christopher Brown “CB”

 

951.602.9039

 

 

 

christopher.brown@manheim.com

Commercial Account Manager

 

Jason Atley

 

909.376.3903

 

 

 

jason.atley@manheim.com

Chrysler Contact

 

Diana Sowers

 

951.602.9189

 

 

 

diana.sowers@manheim.com

Outside Lot Contact

 

Lisa Gonzalez

 

951.712.6237

 

 

 

lisa.gonzalez@manheim.com

Internet Contact

 

Rachel Galvez

 

951.602.9082

 

 

 

rachel.galvez@manheim.com

Chrysler Auction Specialist

 

TBD

 

 

 

 

 

 

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

MY/Inspection Contacts - VR183

 

 

 

 

 

 

 

 

Primary Contact

 

Paul Allen

 

424.666.9044

 

 

 

wilmington@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

INDEPENDENT

 

AUCTION

Dealers Auto Auction of Alaska

792

8400 Arlon Street

Anchorage, AK 99507

Phone: 907.563.8343

Fax: 907.563.8307

 

 

 

 

 

 

 

Vehicle Sales March 15th
through September 15th

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

Owner/President

 

Steve Sautner

 

 

 

 

 

steve@daaofalaska.com

Chrysler Contact

 

Kurt Behymer

 

 

 

 

 

kurt@daaofalaska.com

Chrysler West Regional Remarketing Manager

 

Diane Alderton

 

253.651.4935

 

 

 

dma16@chrysler.com

 

AUCTION

Dealers Auto Auction of the South

545

6723 Hwy 51 North

Horn Lake, MS 38638

Phone: 662.393.0500

Fax: 662.548.2720

 

 

 

MARSHALLING YARD

Inviso Inspections - Dealers AA

VR185

6723 Hwy 51 North

Horn Lake, MS 38638

Phone: 662.393.0500

Fax: 662.548.2720

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

General/Auction Manager

 

Phillip Butler

 

662.393.0500 ext. 308

 

 

 

pbutler@dealersauto.com

Commercial Account Manager

 

Susan Perkins

 

901.409.8187

 

 

 

sperkins@dealersauto.com

Chrysler Contact

 

Susan Perkins

 

901.409.8187

 

901.409.8187

 

sperkins@dealersauto.com

Outside Lot Contact

 

Susan Perkins

 

901.409.8187

 

 

 

sperkins@dealersauto.com

Chrysler Auction Specialist

 

TBD

 

 

 

 

 

 

Chrysler Central Regional Remarketing Manager

 

Bud Place

 

248.613.9220

 

 

 

dpp1@chrysler.com

MY/Inspection Contacts - VR185

 

 

 

 

 

 

 

 

Primary Contact

 

TBD

 

 

 

 

 

memphis@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

AUCTION

Greensboro Auto Auction

529 (T6584)

3802 West Wendover Avenue

Greensboro, NC 27407

 

(Mail: PO Box 8789 Greensboro, NC 27419)

Phone: 336.299.7777

Fax: 336.855.1889

 

 

 

MARSHALLING YARD

Inviso Inspections - Greensboro

VR184

3802 West Wendover Avenue

Greensboro, NC 27407

 

(Mail: PO Box 8789 Greensboro, NC 27419)

Phone: 336.299.7777

Fax: 336.855.1889

Auction Contacts

 

Name

 

Phone

 

Cell

 

Email

Owner/President

 

Dean Green

 

 

 

 

 

dgreen@greenfordmail.com

General Auction Manager

 

Jerry Barker

 

ext. 2390

 

 

 

jerry@greensboroaa.com

Factory Manager

 

Charlotte Smith

 

ext. 2209

 

 

 

charlotte.smith@greensboroaa.com

Factory Manager

 

Kim Joyce

 

ext. 2214

 

 

 

kjoyce@greensboroaa.com

Chrysler Contact

 

Sherry Moore

 

ext. 2227

 

 

 

smoore@greensboroaa.com

Chrysler Auction Specialist

 

Bobby Bell

 

336.239.0607

 

 

 

bbell@greensboroaa.com

Chrysler East Regional Remarketing Manager

 

Carlis Andrews

 

678.641.0169

 

 

 

cva@chrysler.com

MY/Inspection Contacts - VR184

 

 

 

 

 

 

 

 

Primary Contact

 

David Whiteheart

 

810.252.7956

 

 

 

greensboro@invisoauto.com

Lead Administrative Support

 

Joy Terry

 

810.644.0053

 

 

 

jterry@invisoauto.com

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

EXHIBIT F

Standard Parts Pricing Guide

 

Floor Mats - OE parts only, not accessories

Price

Minivan

$120

Passenger Vehicles

$95

SUV/Trucks

$108

 

Head Rest

Minivan / SUV/ Trucks

$250

Passenger Vehicles

$100

 

Keys

Fiat Key

$150

Keyless Enter N Go

$150

Remote Keyless Entry

$150

Sentry Key

$150

 

Tops

Cabrio Convertible Top

$2,545

Convertible Top – Cloth (200)

$1,100

Convertible Top – Vinyl (200)

$500

Hard Top (Wrangler) - 2 Door

$1,400

Hard Top (Wrangler) - 4 Door

$1,500

Sky Slider Roof

$1,365

Soft Top (Wrangler) - 2 Door

$700

Soft Top (Wrangler) - 4 Door

$1,100

 

Wheel Covers

15 Inch

$40

16 Inch

$45

17 Inch

$50

18 Inch

$70

 

Wheels – Alloy

Fiat - Steel

$70

Fiat - Aluminum

$350

Minivan - 16 Inch Aluminum

$250

Minivan - 16 Inch Steel

$133

Minivan - 17 Inch Aluminum

$340

Passenger Vehicles - Dart/200/300

$250

Truck/SUV - 17 Inch Chrome or Aluminum

$300

Truck/SUV - 18 Inch Chrome or Aluminum

$270

Truck/SUV - 19 Inch Chrome or Aluminum

$350

Truck/SUV - 20 Inch Chrome or Aluminum

$400

Truck/SUV - 22 Inch Forged Polished Aluminum

$1,400

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Miscellaneous

Antenna – Fender Mounted/Roof Mounted

$15

Antenna – Roof Mounted Satellite

$50

Cargo Cover (OE parts only, not accessories )

$235

Cargo Net (OE parts only, not accessories)

$60

Fiat NAV (Tom Tom)

$352

Flashlight/Trouble Light (OE parts only, not accessories )

$110

Floor Console (Minivan) (OE parts only, not accessories)

$440

License Plate Bracket / Kit

$20

Owner’s Manual

$15

Seat – Third Row (Minivan)

$3,500

Stow N’ Place Roof Rack

$75

Stow-able Table (Minivan)

$295

Tire Jack Assembly

$95

Wireless DVD Remote

$50

Wireless Headsets

$85

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

EXHIBIT G

Standard Equipment Guide

 

Chrysler

 

 

 

Remote

 

 

 

 

 

 

Flash/

 

 

Remote

Proximity

 

 

Keyless Enter

 

Spare Tire

 

Trouble

 

Model

Keyless Entry

Keyess

Sentry Key

Remote Start

N Go

Cargo Cover

Size

Floor Mats

Light

Cargo Net

 

 

 

 

 

 

 

 

 

 

 

300

 

 

 

 

 

 

 

 

 

 

300

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

NA

Standard

300 AWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

300S RWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

300S AWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

300C RWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

300C AWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

 

200

 

 

 

 

 

 

 

 

 

 

Touring

NA

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Limited

NA

NA

Standard

Standard

NA

NA

Compact

Standard

NA

NA

 

200 Convertible

 

 

 

 

 

 

 

 

 

 

Touring

NA

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Limited

NA

NA

Standard

Standard

NA

NA

Compact

Standard

NA

NA

S

NA

NA

Standard

Standard

NA

NA

Compact

Standard

NA

NA

 

Town & Country

 

 

 

 

 

 

 

 

 

 

Touring

NA

NA

NA

NA

NA

NA

Compact

Standard

NA

NA

Touring– L

NA

NA

NA

Standard

NA

NA

Compact

Standard

NA

NA

Limited

NA

NA

NA

Standard

Standard

NA

Compact

Standard

NA

NA

 

Dodge

 

 

 

Remote

 

 

 

 

 

 

Flash/

 

 

Remote

Proximity

 

 

Keyless Enter

 

Spare Tire

 

Trouble

 

Model

Keyless Entry

Keyess

Sentry Key

Remote Start

N Go

Cargo Cover

Size

Floor Mats

Light

Cargo Net

 

 

 

 

 

 

 

 

 

 

 

Avenger

 

 

 

 

 

 

 

 

 

 

SE

NA

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

SXT

NA

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

R/T

NA

NA

Standard

Standard

NA

NA

Compact

Standard

NA

NA

 

Dodge Dart

 

 

 

 

 

 

 

 

 

 

SE

NA

NA

Standard

NA

NA

NA

NA

NA

NA

NA

Aero

NA

NA

Standard

NA

NA

NA

NA

NA

NA

NA

SXT

NA

NA

Standard

NA

NA

NA

NA

Standard

NA

NA

Limited

NA

NA

Standard

NA

Standard

NA

NA

Standard

NA

NA

G/T

NA

NA

Standard

NA

Standard

NA

NA

Standard

NA

NA

 

Challenger

 

 

 

 

 

 

 

 

 

 

SXT

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

NA

NA

R/T

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

NA

NA

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

 

 

Remote

 

 

 

 

 

 

Flash/

 

 

Remote

Proximity

 

 

Keyless Enter

 

Spare Tire

 

Trouble

 

Model

Keyless Entry

Keyess

Sentry Key

Remote Start

N Go

Cargo Cover

Size

Floor Mats

Light

Cargo Net

 

 

 

 

 

 

 

 

 

 

 

Charger RWD

 

 

 

 

 

 

 

 

 

 

SE

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

NA

Standard

SXT

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

R/T

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

 

Charger AWD

 

 

 

 

 

 

 

 

 

 

SE

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

SXT

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

R/T

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

 

Durango

 

 

 

 

 

 

 

 

 

 

SXT RWD

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

Standard

NA

Crew RWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

Standard

NA

Citadel RWD

NA

Standard

Standard

Standard

Standard

Standard

Compact

Standard

Standard

Standard

R/T RWD

NA

Standard

Standard

Standard

Standard

NA

Full Size

Standard

Standard

NA

SXT AWD

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

Standard

NA

Crew AWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

Standard

NA

Citadel AWD

NA

Standard

Standard

Standard

Standard

Standard

Compact

Standard

Standard

Standard

R/T AWD

NA

Standard

Standard

Standard

Standard

NA

Full Size

Standard

Standard

NA

 

Grand Caravan

 

 

 

 

 

 

 

 

 

 

SE

NA

NA

NA

NA

NA

NA

Compact

NA

NA

NA

SXT

NA

NA

NA

NA

NA

NA

Compact

Standard

NA

NA

R/T

NA

NA

NA

NA

NA

NA

Compact

Standard

NA

NA

 

Journey

 

 

 

 

 

 

 

 

 

 

SE – FWD

NA

Standard

Standard

NA

Standard

NA

Compact

NA

NA

NA

SXT - FWD

NA

Standard

Standard

NA

Standard

Standard

Compact

Standard

NA

Standard

Crew – FWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

R/T FWD

NA

Standard

Standard

Standard

Standard

Standard

Compact

Standard

NA

Standard

SXT – AWD

NA

Standard

Standard

NA

Standard

Standard

Compact

Standard

NA

Standard

Crew – AWD

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

Standard

R/T – AWD

NA

Standard

Standard

Standard

Standard

Standard

Compact

Standard

NA

Standard

 

Fiat

 

 

 

Remote

 

 

 

 

 

 

Flash/

 

 

Remote

Proximity

 

 

Keyless Enter

 

Spare Tire

 

Trouble

 

Model

Keyless Entry

Keyess

Sentry Key

Remote Start

N Go

Cargo Cover

Size

Floor Mats

Light

Cargo Net

 

 

 

 

 

 

 

 

 

 

 

500

 

 

 

 

 

 

 

 

 

 

Pop Hatchback

NA

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Sport Hatchback

NA

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Lounge Hatchback

NA

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Abarth Hatchback

NA

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Pop Cabrio

NA

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Lounge Cabrio

NA

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

 

500 -L

 

 

 

 

 

 

 

 

 

 

Pop

Standard

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Easy

Standard

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Trekking

Standard

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

Lounge

Standard

NA

NA

NA

NA

NA

Tire Kit

Standard

NA

NA

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Jeep

 

 

 

Remote

 

 

 

 

 

 

Flash/

 

 

Remote

Proximity

 

 

Keyless Enter

 

Spare Tire

 

Trouble

 

Model

Keyless Entry

Keyess

Sentry Key

Remote Start

N Go

Cargo Cover

Size

Floor Mats

Light

Cargo Net

 

 

 

 

 

 

 

 

 

 

 

Compass

 

 

 

 

 

 

 

 

 

 

Sport FWD

NA

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Latitude FWD

Standard

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Limited FWD

Standard

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Sport 4x4

NA

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Latitude 4x4

Standard

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

Limited 4x4

Standard

NA

Standard

NA

NA

NA

Compact

Standard

NA

NA

 

Grand Cherokee

 

 

 

 

 

 

 

 

 

 

Laredo 4x2

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

NA

NA

Limited 4x2

NA

Standard

Standard

Standard

Standard

NA

Compact

Standard

NA

NA

Overland 4x2

NA

Standard

Standard

Standard

Standard

Standard

Compact

Standard

NA

Standard

Laredo 4x4

NA

Standard

Standard

NA

Standard

NA

Compact

Standard

NA

NA

Limited 4x4

NA

Standard

Standard

Standard

Standard

Standard

Compact

Standard

NA

NA

Overland 4x4

NA

Standard

Standard

Standard

Standard

Standard

Full size

Standard

NA

Standard

SRT 8

 

 

 

 

 

 

 

 

 

 

 

Cherokee

 

 

 

 

 

 

 

 

 

 

Sport 4x2

NA

NA

NA

NA

NA

NA

NA

Standard

NA

NA

Latitude 4x2

NA

NA

NA

NA

NA

NA

NA

Standard

NA

NA

Limited 4x2

NA

Standard

NA

Standard

Standard

NA

Compact

Standard

NA

Standard

Sport 4x4

NA

NA

NA

NA

NA

NA

Compact

Standard

NA

NA

Latitude 4x4

NA

NA

NA

NA

NA

NA

Compact

Standard

NA

NA

Limited 4x4

NA

Standard

NA

Standard

Standard

NA

Compact

Standard

NA

Standard

Trailhawk

 

 

 

 

 

 

 

 

 

 

 

Patriot

 

 

 

 

 

 

 

 

 

 

Sport 4x4

NA

NA

Standard

NA

NA

NA

Compact

Standard

Standard

NA

Latitude 4x4

Standard

NA

Standard

NA

NA

NA

Compact

Standard

Standard

NA

Limited 4x4

Standard

NA

Standard

NA

NA

NA

Compact

Standard

Standard

NA

 

Wrangler

 

 

 

 

 

 

 

 

 

 

Sport 4x4

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

Sahara 4x4

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

Rubicon 4x4

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

Unlimited Sport 4x4

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

Unlimited Sahara 4x4

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

Unlimited Rubicon 4x4

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

Unlimited Sport 4x4 RHD

NA

NA

Standard

NA

NA

NA

Full Size

Standard

NA

NA

 

Ram

 

 

 

Remote

 

 

 

 

 

 

Flash/

 

 

Remote

Proximity

 

 

Keyless Enter

 

Spare Tire

 

Trouble

 

Model

Keyless Entry

Keyess

Sentry Key

Remote Start

N Go

Cargo Cover

Size

Floor Mats

Light

Cargo Net

 

 

 

 

 

 

 

 

 

 

 

Ram 1500 Quad

 

 

 

 

 

 

 

 

 

 

1500 QUAD SLT 4X2

Standard

NA

Standard

NA

NA

NA

Full Size

NA

NA

NA

1500 QUAD SLT 4X4

Standard

NA

Standard

NA

NA

NA

Full Size

NA

NA

NA

 

Headphones and Remotes for video systems are included in Entertainment Group.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

EXHIBIT H

Tire Replacement Price Sheet

 

The following table lists the most common tire sizes and replacement cost if a
vehicle is returned to the Marshaling Yard with a flat tire.

 

Note: Accounts may remove vehicle from the yard, replace the tire on their own
and return the vehicle to the yard for inspection.

 

Tire Size

Passenger Car

Minivan

SUVs

Trucks

15”

$125

 

 

 

16”

$145

$130

$140

 

17”

$180

$160

$200

$230

18”

$170

 

$240

 

19”

$340

 

$255

 

20”

$300

 

$240

$235

 

If there are any questions, please contact the Chrysler Remarketing Department.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Guaranteed Depreciation Program Used Vehicle Return Process & Rules

EXHIBIT I

Replacement Tire Size and Brand Guide

 

CHRYSLER

 

 

 

 

 

 

 

 

 

 

 

 

Model

 

MY

 

Size

 

Manufacturer

 

 

 

 

 

 

200 Convertible

 

2014

 

P225/50R18

 

Goodyear

 

 

 

 

 

 

 

 

 

 

225/55R17

 

Michelin

 

Continental

 

 

 

 

200 Sedan

 

2014

 

P225/50R18

 

Goodyear

 

 

 

 

 

 

 

 

 

 

225/55R17

 

Continental

 

Michelin

 

Nexen

 

Bridgestone

300 Sedan

 

2014

 

245/45R20

 

Firestone

 

 

 

 

 

 

 

 

 

 

P215/65R17

 

Michelin

 

 

 

 

 

 

 

 

 

 

P225/60R18

 

Firestone

 

 

 

 

 

 

 

 

 

 

P235/55R19

 

Michelin

 

Hankook 19

 

 

 

 

Town & Country

 

2014

 

P225/65R17

 

Michelin

 

Yokohama

 

 

 

 

 

 

 

 

225/65R16

 

Yokohama

 

 

 

 

 

 

 

 

 

 

235/60R16

 

Kumho

 

 

 

 

 

 

 

 

 

 

P225/65R17

 

Kumho

 

 

 

 

 

 

DODGE

 

 

 

 

 

 

 

 

 

 

 

 

Model

 

MY

 

Size

 

Manufacturer

 

 

 

 

 

 

Avenger

 

2014

 

P225/50R18

 

Goodyear

 

 

 

 

 

 

 

 

 

 

225/55R17

 

Michelin

 

Continental

 

 

 

 

Challenger

 

2014

 

245/45R20

 

Firestone

 

 

 

 

 

 

 

 

 

 

255/45ZR20

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P235/55R18

 

Michelin

 

 

 

 

 

 

Charger

 

2014

 

P245/45R20

 

Firestone

 

 

 

 

 

 

 

 

 

 

P215/65R17

 

Michelin

 

 

 

 

 

 

 

 

 

 

P225/60R18

 

Goodyear

 

Firestone

 

 

 

 

 

 

 

 

245/45ZR20

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P235/55/R19

 

Michelin

 

Hankook 19

 

 

 

 

 

 

 

 

P235/55R18

 

Michelin

 

 

 

 

 

 

Dart

 

2014

 

205/55R16

 

Continental

 

Kumho

 

 

 

 

 

 

 

 

225/45R17

 

Kumho

 

Continental

 

Yokohama

 

 

 

 

 

 

225/40R18

 

Continental

 

Yokohama

 

 

 

 

Grand Caravan

 

2014

 

P225/65R17

 

Michelin

 

Yokohama

 

 

 

 

 

 

 

 

P225/65R16

 

Yokohama

 

 

 

 

 

 

 

 

 

 

235/60R16

 

Kumho

 

 

 

 

 

 

 

 

 

 

P225/65R17

 

Kumho

 

 

 

 

 

 

Journey

 

2014

 

P225/55R19

 

Kumho

 

Goodyear

 

 

 

 

 

 

 

 

P225/65R17

 

Kumho

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIAT

 

 

 

 

 

 

 

 

 

 

 

 

Fiat 500

 

2014

 

185/55R15

 

Firestone

 

Pirelli

 

Continental

 

 

 

 

 

 

195/45R16

 

Pirelli

 

Continental

 

 

 

 

Fiat 500L

 

2014

 

205/55R16

 

Continental

 

Goodyear

 

 

 

 

 

 

 

 

225/45R17

 

Continental

 

Goodyear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JEEP

 

 

 

 

 

 

 

 

 

 

 

 

Model

 

MY

 

Size

 

Manufacturer

 

 

 

 

 

 

Cherokee

 

2014

 

225/60R17

 

Firestone

 

 

 

 

 

 

 

 

 

 

225/65R17

 

Firestone

 

 

 

 

 

 

 

 

 

 

P245/65R17

 

Firestone

 

 

 

 

 

 

 

 

 

 

225/55R18

 

Continental

 

 

 

 

 

 

 

 

 

 

225/60R18

 

Continental

 

 

 

 

 

 

Grand Cherokee

 

2014

 

P245/70R17

 

Goodyear

 

 

 

 

 

 

 

 

 

 

265/50R20

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P245/70R17

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P265/60R18

 

Michelin

 

 

 

 

 

 

Patriot / Compass

 

2014

 

P205/70R16

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P215/65R17

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P215/60R17

 

Firestone

 

 

 

 

 

 

 

 

 

 

P215/55R18

 

Firestone

 

 

 

 

 

 

 

 

 

 

P265/70R17

 

Goodyear

 

 

 

 

 

 

 

 

 

 

225/60R17

 

Kumho

 

 

 

 

 

 

Wrangler

 

2014

 

P225/75R16

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P255/75R17

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P255/70R18

 

Bridgestone

 

 

 

 

 

 

 

 

 

 

LT255/75R17

 

BF Goodrich

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAM

 

 

 

 

 

 

 

 

 

 

 

 

Model

 

MY

 

Size

 

Manufacturer

 

 

 

 

 

 

Ram 1500

 

2014

 

P275/60R20

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P265/70R17

 

Goodyear

 

 

 

 

 

 

 

 

 

 

P285/45R22

 

Goodyear

 

 

 

 

 

 

 

 

 

 

*Euro-Metric Sizing begin without P

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

2014 Chrysler GDP Manual
Wheel Damage Descriptions

 

Normal Wear and Tear

 

Light scratches or scuffs to the surface which do not penetrate the base
material or which penetrate the base material provided they are limited to the
outer 1” of the wheel and do not exceed 1/3 of the wheel in circumference.

 

[g243821kq19i001.jpg]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Excessive Wear and Tear

 

Multiple scratches, scuffs or gouges or a significant singular scratch, scuff or
gouge that penetrate(s) the base material or deface(s) the surface of the wheel

 

[g243821kq19i002.jpg]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

Damaged, Needs Replacement

 

Bent, cracked, dented, or material missing from the wheel or damage to chrome,
chrome clad or polished wheels which cannot be repaired

 

[g243821kq19i003.jpg]

 

--------------------------------------------------------------------------------